Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                     PageID.88      Page 1 of 105

                               DEPARTMENTOFTHETREASURY
                       BUREAU OF"ALCOHOL, TOBACCO AND FIREARMS
                                       WABHIN0TON, OC             20226
                                              OCT 291998


              OPEN LETTER TO ALL MICHIGAN FEDERAL FIREARMS LICENSEES

 Permanent Provisions of the Brady Law. The purpose of this letter is to advise you of your
 responsibilities under the permanent provisions of the Brady law. 18 U.S.C. § 922(t). On
 November 30, 1998, the interim provisions of the Brady law will cease to apply, and the
 permanent provisions of the Brady law will take effect.

 The permanent provisions of the Brady law provide for the establishment of a National Instant
 Criminal Background Check System (NICS) that licensees must contact before transferring any
 firearm to unlicensed individuals. While the interim provisions apply only to handguns, the
 permanent provisions of Brady will apply to all firearms. In addition, under permanent Brady
 there will no longer be an exemption for the redemption of a firearm from pawn.

  Notification from the Attorney General. The United States Attorney General will notify
 licensees when the NJCS is established. The Department of Justice (DOJ) has advised ATF
 that the Attorney General plans to publish a notice in the Federal Register during the last week
 of October, announcing the establishment of the NICS as of October 31, 1998. Accordingly,
 licensees will be required to comply with permanent Brady asof November 30, 1998. Copies of
 the Attorney General's Notice will be available on DOJ's Home Page on the Internet at
 htto;/Jwww.foi,qoy/programs/njcs/jndex.htm. and DOJ will mail copies of the notice to licensees.
 Initiation of NICS Checks. To request a background check for long gun transactions you must
 contact the Federal Bureau of Investigation's NICS Operations Center by dialing
 1-877-FBI-NICS (1-877-324-6427). Your call will be answered by an automated menu that
 allows you to select from several customer services including initiating a NICS background
 check. Please note that the Michigan permitto purchase a handgun qualifies as an alternative
 to NICS and you are not required to initiate a NICS check when the purchaser presents the
 permit.

 Transfers Subject to NICS Check Requirement. As of November 30, 1998, you will be
 required to initiate a NICS check prior to transferring a firearm to anyone who is not a licensee.
 The following steps must be followed prior to transferring a firearm:

       1.    Have the transferee complete and signATF Form 4473, Firearms Transaction
             Record.

       2.    Verify the identity of the transferee through a Government-issued photo
             identification (for example, a driver's license).

      3.     Contact NICS. You will get either a "proceed," "denied" or "delayed" response from
             the system. lf you get a "delayed" response and there is no additional response
             from the system, you may transfer the firearm after three business days have
             elapsed. Of course, you must stlll comply with .my waiting period
             requirements under State law.




                                       w w w . A Tl' . T R C A ti. 0 0 V
                                                                                           ATF000001
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                    PageID.89       Page 2 of 105

                                                - 2­


       4.    If you have initiated a NICS check for a proposed firearms transaction, but the
             transfer of the firearm is not completed, you must retain the Form 4473 in your
             records for a period of not less than 5 years. If the transfer is completed, the
             Form 4473 must be retained for at least 20 years.

 Alternatives to a NJCS Check. The Brady law provides that certain permits may qualify as
 alternatives to a NICS check. The Michigan permit to purchase a handgun qualified as an
 alternative to a background check under the interim provisions of Brady, and will continue to
 qualify as an alternative to the NICS check required by permanent Brady. Of course all such
 transactions must still comply with State law.

 If you transfer a firearm to an unlicensed person pursuant to the permit alternative. you must
 comply with the following requirements:

        1.      Have the transferee complete and sign ATF Form 44 73, Firearms Transaction
                Record.

        2       Verify the identity of the transferee through a Government-issued photo
                identification (for example, a driver's license).

        3.      Verify that the permit was issued within the past 5 years by the State in which the
                transfer is to occur, and that the permit has not expired under State law.

        4.      Either retain a copy of the transferee's permit and at1ach it to the Form 4473, or
                record on the Form 4473 any identifying number from the permit, the date of
                issuance, and the expiration date of the permit.

 Please note that the Michigan concealed weapons permit did not qualify as an alternate und~r
 the interim provisions of Brady and will not qualify under the permanent provisions.

 Final Regulations and Forms 4473. Final regulations implementing the permanent provisions
 of the Brady law will be published shortly by ATF. ATF has also modified ATF Form 4473,
 Firearms Transaction Record, to reflect the changes in the background check system. A copy
 of these regulations and a small supply of Forms 4473 will be mailed to each licensee under
 separate cover before November 30, 1998.

 Questions. If you have any questions.please contact your local ATF office. Questions
 regarding long gun transaction operational issues should be directed to the FBI at
 (304) 625-2750. Questions regarding handgun transaction issues should be directed to the
 local agency issuing the permit.




                                                                                           ATF000002
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20               PageID.90        Page 3 of 105




                                                                     U.S. Department of Justice

                                                                     Bureau of Alcohol, Tobacco,
                                                                     Firearms and Explosives


                                                                               Washington, DC 20226

                                         March 15, 2004


                      Open Letter to All Michigan Federal Firearms Licensees

 Michigan Concealed Pistol Permit Not an Alternative to NICS

 The purpose of this letter is to advise you of your responsibilities under the Brady Law, 18
 U.S.C. §922(t).

 The permanent provisions of the Brady Law took effect on November 30, 1998. The Brady
 Law generally requires FFL’s to initiate a National Instant Criminal Background Check
 System (NICS) query before transferring a firearm to an unlicensed individual. However, the
 Brady Law contains a few exceptions to the NICS requirement, including an exception for
 holders of certain State permits to possess, carry, or acquire firearms. The State of
 Michigan issues a Concealed Pistol Permit (CPP, but commonly referred to as CCW) and a
 License to Purchase a Pistol.

 The following guidelines apply to the transfer of firearms in Michigan:

        The Michigan CPP (CCW) issued under the current Michigan statute
        (effective July 1, 2001)
        Not an alternative to NICS. You must contact NICS for a background check prior to
        transfer of a firearm.

        The Michigan CPP (CCW) issued under previous Michigan statute
        Not an alternative to NICS. You must contact NICS for a background check prior to
        transfer of a firearm.

        Valid License to Purchase a Pistol (valid for 10 days)
        No NICS query necessary, a valid alternative to NICS.

 If you have any questions about this letter, please contact the ATF Director of Industry
 Operations in Detroit, Michigan, at (313) 259-8050.

 Valerie J. Goddard
 Special Agent in Charge
 Detroit Field Division




                                                                                      ATF000003
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                      PageID.91       Page 4 of 105




                                                                           U.S. Department of Justice

                                                                            Bureau of Alcohol, Tobacco,
                                                                            Firearms and Explosives


                                                                                   Washington, DC 20226



                                              March 24, 2006


                          Open Letter to Michigan Federal Firearms Licensees

 The purpose of this letter is to advise you of an important change to the procedure you may follow
 beginning March 24, 2006. On this day, Michigan’s Concealed Pistol Licenses (CPLs) issued on or after
 November 22, 2005 will qualify as an alternative to a National Instant Criminal Background Check
 System (NICS) check. Accordingly, the 1998 Open Letter to Michigan Federal Firearms Licensees
 (FFLs) is superseded in regards to the information on “Alternatives to a NICS check.”

 Background

 The permanent provisions of the Brady Law took effect on November 30, 1998. The Brady Law generally
 requires licensed dealers to initiate a NICS background check through the FBI (or the State in a Point of
 Contact State) before transferring a firearm to an unlicensed individual. However, the Brady Law contains
 a few exceptions to the NICS check requirement, including an exception for holders of certain State
 permits to possess, carry, or acquire firearms.

 In 1998, the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) sent an Open Letter to all
 Michigan FFLs stating Michigan’s Permit to Purchase a Handgun would qualify as an alternative to the
 background check required under the Brady Law, but that the CPL would not. ATF’s recognition of the
 Permit to Purchase a Handgun as a Brady alternative was based on the fact that Michigan conducted
 background checks through NICS prior to the issuance or renewal of these permits, and denied a permit to
 anyone prohibited under Federal, State, or local law. This process was not followed before the issuance of
 a CPL, and therefore the CPL did not qualify for the exception.

 Michigan recently passed a law, effective November 22, 2005, changing the way the CPL is issued. The
 Michigan Attorney General asked ATF to review whether the CPL now meets the statutory and
 regulatory requirements for the NICS exception. ATF’s review found that CPLs issued on or after
 November 22, 2005, do meet the requirements. Accordingly, all Michigan Permits to Purchase a Handgun
 and CPLs issued on or after November 22, 2005, now both qualify as NICS check alternatives.

 How This Affects FFLs

 Beginning March 24, 2006, if an unlicensed person presents you with a Michigan CPL issued on or after
 November 22, 2005, no NICS check is necessary. However, the required information about the license
 must be recorded in question 23 of the ATF Form 4473, Firearms Transaction Record. As stated above,




                                                                                            ATF000004
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                      PageID.92       Page 5 of 105



 the Michigan Permit to Purchase a Handgun continues to be a NICS alternative. Please note, Michigan
 CPLs issued prior to November 22, 2005 and Michigan’s Temporary Concealed Pistol License do not
 qualify as NICS alternative. Therefore if someone presents you with one of these licenses, you must
 conduct a NICS check.

 If you have any questions, please call your local field office or ATF’s Brady Operations Branch at (304)
 616-4200. As always, we thank you for your cooperation.




                                            Lewis P. Raden
                                           Assistant Director
                                   Enforcement Programs and Services




                                                                                            ATF000005
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.93   Page 6 of 105




                                                                     ATF000006
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.94   Page 7 of 105




                                                                     ATF000007
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                PageID.95     Page 8 of 105


                                     Michigan
          2019 National Instant Criminal Background Check System (NICS)
                            Audit Findings and Response

 The NICS audit resulted in eight findings of noncompliance. Pursuant to applicable laws,
 regulations, rules, policies, and procedures, these findings are currently subject to the formal
 sanctions process. This audit cycle consisted of a review of Michigan’s Concealed Pistol
 License (CPL) and NICS Indices records at the Michigan State Police (MSP) and the License to
 Purchase (LTP) at ten local sheriff’s offices.

  1.




  2. POC Requirements - POC, Partial-POC, or Alternate Permit Requirements: Ensure
     the sale of a firearm, permit to possess or acquire, a permit to carry, or an explosive
     permit is based on criteria equal to or more stringent than imposed by Title 18,




                                                 1

                                                                                     ATF000008
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                 PageID.96      Page 9 of 105


                                     Michigan
          2019 National Instant Criminal Background Check System (NICS)
                            Audit Findings and Response

     United States Code (U.S.C.), § 922 (g) or (n) without a state statute authorizing such
     practice.

     Applicants for the CPL permits in Michigan are not being evaluated and/or denied with
     criteria based on all of the federal prohibitions outlined within Title 18, U.S.C. 922 (g). The
     MSP’s Legal Unit believes that based on the statutory language, the MSP CPL Unit’s
     authority only extends to querying the NICS for existing prohibitions, not to make new
     prohibitions determinations based on information discovered during research. Due to legal
     opinions provided to MSP by their attorneys, only those criteria outlined in Michigan state
     law are applied unless it is documented in the NICS Indices. Due to the Michigan CPL
     statute not specifically covering fugitive from justice and misdemeanor crimes of domestic
     violence, the Legal Unit will not allow the CPL Unit to conduct research and make new
     prohibition adjudications. Therefore, the potential of a disqualified individual obtaining a
     firearm grows because these subjects are being issued a CPL even though federally
     disqualified information may be available for denial purposes. In addition, the Legal Unit
     has also stated due to legalization of recreational marijuana in Michigan, MSP is no longer
     reporting the use of such to the NICS Indices.

     Jurisdiction-wide response: The MSP respectfully disagrees with the breadth of the
     proposed finding that “[a]pplicants for the CPL permits in Michigan are not being evaluated
     and/or denied with criteria based on all of the federal prohibitions outlined within Title 18,
     U.S.C. 922(g),” and, for the reasons stated below, the MSP requests that a final decision
     regarding the MSP’s compliance be deferred in light of the stated considerations.

     Under state law, local county clerks are responsible for issuing CPLs in Michigan, based on
     information provided by the MSP. MCL 28.425a(2). Among other administrative duties,
     the MSP is responsible for verifying through NICS and the state system, LEIN, whether an
     applicant is ineligible for a CPL because a statutory disqualification applies. MCL
     28.425a(2); MCL 28.425b(6). Additionally, the county clerk may only issue a CPL if the
     MSP has determined through NICS that the applicant is not federally prohibited from
     possessing or transporting a firearm and has verified through ICE databases that he or she is
     not an illegal alien or a nonimmigrant alien. MCL 28.426(2).

     To be clear—and to set the record straight with respect to the finding that “[d]ue to the
     Michigan CPL statute not specifically covering fugitive from justice and misdemeanor
     crimes of domestic violence"—state law expressly requires the MSP to verify through NICS
     and LEIN whether an applicant has a conviction or pending charges for a variety of
     enumerated violations of Michigan law or a violation of the law of the United States,
     another state, or a local unit of government of Michigan or another state that substantially
     corresponds to one of those enumerated violations. See MCL 28.425b(7). At least some of



                                                 2

                                                                                       ATF000009
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                PageID.97      Page 10 of 105


                                     Michigan
          2019 National Instant Criminal Background Check System (NICS)
                            Audit Findings and Response

     those disqualified applicants would be federally prohibited upon further consideration and
     inquiry, for example, for having a conviction of a “misdemeanor crime of domestic
     violence” or being a "fugitive from justice," as those terms are defined by federal law and
     regulations.

     Moreover, as noted above, state law specifically requires the MSP to determine the presence
     of statutory federal disqualifiers through NICS, for example, reporting “fugitives of justice”
     and those convicted of “misdemeanor crimes of domestic violence." MCL 28.426(2)(a).
     Simply put, if the presence of this disqualifying information is determined through a
     background check, the statutory disqualification(s) is in fact reported to the county clerk,
     and the CPL application is denied as a matter of course.

     The MSP unequivocally confirms that it has, does, and will continue performing the clear
     mandates under the above-cited state statutes governing the CPL process in Michigan.
     Because investigative efforts have the potential to raise questionable issues of fact that are
     not necessarily easily resolved due to the inherent limitations of certain records and
     available resources, internal concerns were raised regarding the scope of the MSP's duties
     and responsibilities in the CPL process with respect to making and entering final
     determinations restraining an individual's right to possess a firearm by interpreting and
     applying federal law under 18 USC 922. To be sure, however, the concerns raised only
     pertain to some, and not all, of the federal firearm prohibitions listed under 18 USC 922(g)
     and (n), which are individually addressed in greater detail below in responses to additional,
     overlapping audit findings.

     The MSP remains committed to engaging in every reasonable effort to ensure its legal
     responsibilities are not only met but exceeded in order to effectuate legislative and
     congressional directives. These laws have presumably contemplated the appropriate burden
     of a state agency performing duties under a license or permit process in a non-POC state,
     like the MSP's role in the CPL process, to reduce the "potential of a [federally] disqualified
     individual obtaining a firearm" when "federally disqualified information may be available."
     To that end, the MSP has not been made aware of federal law requiring a state agency in our
     position to make a final determination of factual and legal issues in applying federal law
     under 18 USC 922(g) and (n) or, as discussed in response to the final audit finding, any
     federal law making such a determination a condition to the "alternative permit" status
     established under 27 CFR 478.102(d) or to be granted access to NICS.

     Nevertheless, the MSP has sought further legal guidance from the Michigan Attorney
     General's Office in order to precisely determine our responsibilities under applicable legal
     requirements, which has regrettably, but unavoidably, been a lengthy process in light of
     changes in Michigan law and state-level government. The MSP and its formal legal counsel



                                                 3

                                                                                       ATF000010
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                  PageID.98      Page 11 of 105


                                       Michigan
            2019 National Instant Criminal Background Check System (NICS)
                              Audit Findings and Response

       have been, and intend to continue to be, actively engaged in a resolution of this matter,
       which we hope to have completed before the conclusion of 2019 or soon thereafter.

       Local Agency-specific response: There is no compliance issue identified for local agencies.

  3.




                                                   4

                                                                                        ATF000011
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.99   Page 12 of 105


                                      Michigan
           2019 National Instant Criminal Background Check System (NICS)
                             Audit Findings and Response

       




                                         5

                                                                      ATF000012
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.100   Page 13 of 105


                                     Michigan
          2019 National Instant Criminal Background Check System (NICS)
                            Audit Findings and Response




                                        6

                                                                      ATF000013
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                  PageID.101      Page 14 of 105


                                      Michigan
           2019 National Instant Criminal Background Check System (NICS)
                             Audit Findings and Response




   4. Federal Denial Criteria - Active Warrant: Ensure an individual is denied who is a
      fugitive from justice in accordance with Title 18, U.S.C., § 922 (g) (2).

      Currently MSP is not denying applicants that may have an active warrant. The MSP’s legal
      advisors have stated MSP’s staff cannot conduct the necessary research to determine if the
      subject is a fugitive from justice based on federal criteria. Due to not applying this federal
      prohibition, if an individual is a fugitive from justice, the subject could have been granted a
      permit thus increasing the likelihood of a prohibited individual obtaining a firearm.

      Jurisdiction-wide response: The MSP respectfully disagrees with the breadth of this
      proposed finding. As previously explained, CPL applicants entered into NICS as a "fugitive
      from justice" are reported as a state statutory disqualifier under MCL 28.426, and applicants
      who would be "fugitives from justice" are reported disqualified if he or she is convicted of
      or charged with a disqualifying violation under MCL 28.425b.

      As the CJIS Audit Unit is likely aware, the "fugitive from justice" federal firearms
      prohibition includes individuals who have fled Michigan to avoid prosecution of a felony or
      misdemeanor or to avoid giving testimony in a criminal proceeding and individuals who
      leave the state knowing felony or misdemeanor charges are pending. 18 USC 921(a)(15);
      27 CFR 478.11.

      While NICS has supplied "guidance" for applying 18 USC 922(g)(2), determining in the
      first instance that an individual "is" a fugitive from justice still requires extensive fact
      finding. Even if the MSP had infinite resources available to conduct relevant investigations
      while performing its duties in the CPL process, internal concerns have been raised regarding
      the MSP's authority to essentially become an adjudicative agency in applying 18 USC
      922(g)(2) and related NICS guidance, some of which includes provisions not expressly
      found in applicable law. For example, determining whether a CPL applicant is a fugitive
      from justice would require an analysis of the applicant's intent, which the NICS guidance
      informs may be "inferred" by the applicant's knowledge of the underlying criminal
      obligation and departure from the state. Unfortunately, the "fugitive from justice" criteria is
      not limited to objective, readily ascertainable facts, such as a conviction or arrest warrant for
      one or more specific crimes.




                                                   7

                                                                                         ATF000014
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20               PageID.102      Page 15 of 105


                                      Michigan
           2019 National Instant Criminal Background Check System (NICS)
                             Audit Findings and Response

      To be clear on a couple of additional points made in the above proposed finding, it is the
      MSP's understanding that the most-current NICS guidance does not require a denial on the
      basis of an "active warrant" alone.

      Also, the internally-raised legal concerns have not been with regard to the extent of
      resources expended for investigative activity in the CPL process; rather, the concerns have
      related to the MSP's authority to make and enter a final determination of factual and legal
      issues in applying federal law under 18 USC 922(g)(2) and 27 CFR 478.11. More
      specifically, whether it is appropriate and necessary for the MSP, which lacks authority of a
      POC state, to make and enter such a determination in performing its role in the CPL process.
      As previously stated, the MSP and its formal legal counsel have been, and intend to continue
      to be, actively engaged in a resolution of this matter, which we hope to have completed
      before the conclusion of 2019 or soon thereafter.

      Local Agency-specific response: There is no compliance issue identified for local agencies.

   5. Federal Denial Criteria - Controlled Substance User: Ensure individuals are denied
      who are unlawful users of or addicted to any controlled substance per Title 18,
      U.S.C., § 922 (g) (3).

      While processing the CPLs, MSP will not deny an applicant that has possession of
      marijuana charges on their record. Recreational marijuana is now legal in Michigan; as
      such, MSP is no longer reporting the use of such to the NICS Indices. Therefore, MSP legal
      advisors have opined that the applicants cannot be denied if the prohibition is not in the
      NICS Indices.

      Jurisdiction-wide response: The MSP respectfully disagrees with the proposed finding that
      “[w]hile processing the CPLs, MSP will not deny an applicant that has possession of
      marijuana charges on their record.”

      To the contrary, the CPL application process requires the MSP to report to the county clerk
      a state statutory disqualifier for an applicant with any "felony" conviction from Michigan or
      elsewhere or a misdemeanor conviction for possession of a controlled substance in violation
      of MCL 333.7403 within the preceding eight years. MCL 28.425b(7)(f) and (h)(vi). The
      enactment of the Michigan Regulation and Taxation of Marihuana Act, MCL 333.27951 to
      MCL 333.27967, has not currently impacted whether or not a statutory disqualification is
      reported pursuant to MCL 28.425b or MCL 28.426, and thus, whether or not a CPL
      application is denied on these grounds. At this time, subject to further legal guidance or
      change in binding authority, the MSP reasonably anticipates the continuation of these
      conditions.



                                                 8

                                                                                      ATF000015
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                PageID.103      Page 16 of 105


                                      Michigan
           2019 National Instant Criminal Background Check System (NICS)
                             Audit Findings and Response

      That said, as with other federal firearm prohibitions discussed, similar concerns have been
      internally raised as to whether it is appropriate and necessary for the MSP, which lacks
      authority of a POC state, to make and enter a final determination of factual and legal issues
      in applying federal law under 18 USC 922(g)(3) and 27 CFR 478.11 when performing its
      role in the CPL process. As previously stated, the MSP and its formal legal counsel have
      been, and intend to continue to be, actively engaged in a resolution of this matter, which we
      hope to have completed before the conclusion of 2019 or soon thereafter.

      The MSP's policies and practices outside the scope of the CPL process are not relevant to
      this proposed finding, nor does the MSP's policies and practices, either within or outside the
      scope of the CPL process, control local agencies' ability to enter a federal firearm
      prohibition under 18 USC 922(g)(3).

      Local Agency-specific response: There is no compliance issue identified for local agencies.

   6. Federal Denial Criteria - Misdemeanor Crime of Domestic Violence (MCDV): Ensure
      individuals are denied who have been convicted in any court of a MCDV per Title 18,
      U.S.C., § 922 (g) (9).

      MSP will not deny an applicant that has a MCDV on their record if it is not already in the
      NICS Indices. The MSP Legal Unit has opined that Michigan does not have to research and
      make a final determination on MCDVs (Title 18, U.S.C., § 922 (g) (9)) for their
      ATF-Qualified in-lieu of CPL permits because they are not required to interpret federal law.
      A list of 50 permits that were being held, were issued after the previous Michigan Attorney
      General (AG) had provided an opinion supporting the MSP Legal Unit opinion in that were
      not fully vetted for adherence to the MCDV federal firearm prohibition increasing the
      likelihood of a prohibited individual obtaining a firearm. Currently, MSP is maintaining a
      list of active permits that may also be disqualified due to a possible MCDV awaiting the
      new AG’s opinion on the previous AG’s decision.

      Jurisdiction-wide response: The MSP respectfully disagrees with the breadth of this
      proposed finding. As previously explained, CPL applicants are reported disqualified if he or
      she is entered into NICS as having an MCDV conviction or has a conviction of a state-
      disqualifying offense, some of which would also meet the elements of an MCDV.

      Indeed, all CPL applicants having a conviction of assault or domestic assault under MCL
      750.81 or MCL 750.81a within the preceding eight years are reported disqualified by the
      MSP. With respect to the federal firearm prohibitions pertaining to MCDVs, Michigan law
      provides for—and MSP enforces—this statutory disqualification under MCL 28.426 when
      information contained in NICS indicates that a CPL applicant has committed a disqualifying



                                                  9

                                                                                       ATF000016
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                PageID.104      Page 17 of 105


                                      Michigan
           2019 National Instant Criminal Background Check System (NICS)
                             Audit Findings and Response

      offense under the MCDV prohibition. The MSP then reports the same to the county clerk,
      and the CPL application is denied.

      As with other federal firearm prohibitions discussed, the ability of the MSP to make and
      enter MCDV determinations is limited by—and made more challenging on account of—
      several factors, including, but not limited to, non-uniform or incomplete reporting by local
      and federal criminal justice agencies and the possibility that many misdemeanor offenses
      include disjunctive elements that may (but do not necessarily) constitute disqualifying
      conduct.

      In view of these challenges, MSP has not only raised concerns with, but has also proactively
      sought guidance from, federal and state authorities, to ameliorate the thoroughness and
      efficacity of firearm background checks conducted in conjunction with CPL applications.
      And, although it remains an open question whether it is appropriate and necessary for the
      MSP, which lacks authority of a POC state, to make and enter a final determination of
      factual and legal issues in applying federal law under 18 USC 922(g)(9) when performing
      its role in the CPL process, the MSP nevertheless continues to report to the county clerk the
      presence of disqualifying offenses on the basis of what is contained both in NICS and LEIN.

      As generally discussed in the above proposed finding, in July 2018, the MSP received an
      informal opinion of the Michigan Attorney General recommending that the MSP make and
      enter determinations of federal firearm prohibitions. This recommendation applied
      generally, but the MCDV disqualifications were specifically contemplated. Pursuant to that
      recommendation, the MSP Legal Resources and Education Unit and CPL Unit worked
      diligently and cooperatively to develop internal policies to process CPL applicants whom
      the CPL Unit believed may meet the elements of the MCDV disqualifier.

      Upon implementing those practices, the MSP did in fact make and enter determinations
      under 18 USC 922(g)(9). During this time, concerns became heightened when discovering
      the potential complexities involved in making final determinations that a CPL applicant is or
      is not federally disqualified as having committed an MCDV. Generally, it is necessary to
      consider evolving federal caselaw and often necessary to rely on the interpretation of quite
      old case records that were very likely not created in contemplation of recording information
      for the application of a federal firearm disqualifier. More specifically, applying the "civil
      rights restored" MCDV exception under 18 USC 921(a)(33)(B)(ii) can in some cases present
      considerable questions of law and fact. In Michigan, a person's right to vote is revoked
      while the person is incarcerated for a "crime." MCL 168.758b. This has created a
      counterintuitive application of the "civil rights restored" MCDV exception. See United
      States v Bridges, 696 F 3d 474 (CA 6, 2012).




                                                 10

                                                                                       ATF000017
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                 PageID.105       Page 18 of 105


                                      Michigan
           2019 National Instant Criminal Background Check System (NICS)
                             Audit Findings and Response

      Also during this time, Michigan experienced changes in law and state government, and
      those changes combined with the complexities involved in some cases under some federal
      firearm prohibitions led the MSP to seek additional guidance from the Michigan Attorney
      General's Office in 2019. As previously stated, the MSP and its formal legal counsel have
      been, and intend to continue to be, actively engaged in a resolution of this matter, which we
      hope to have completed before the conclusion of 2019 or soon thereafter.

      It should be noted that from approximately November 2016 to December 2018, the MSP
      CPL Unit isolated 76 CPL applications that were sent for further internal department review
      due to a possible MCDV federal disqualification. This number is but a fraction of the total
      number of CPL applicants processed by the MSP. In 2017, for example, 137,345 CPL
      applications were received, and in 2018, 141,250 CPL applications were received.

      Furthermore, the MSP remains willing to work with the federal government to ensure it has
      available information relating to potential MCDV disqualifications in the absence of the
      MSP making and entering a final determination of a MCDV federal disqualification through
      the CPL application process at this time.

      Local Agency-specific response: There is no compliance issue identified for local agencies.

   7. Alternate Permit Requirements - Alternate Permit NICS Check and Renewal Process:
      Ensure a NICS check is conducted prior to the issuance of a permit valid to purchase a
      firearm as required by federal law.

      The exception to the required NICS background check as outlined in Title 27 C.F.R., Part
      478.102 (d) (1) in part states that the provisions of paragraph (a) shall not apply if - the
      transferee has presented to the licensee a valid permit or license that allows the transferee to
      possess, acquire, or carry a firearm; was issued not more than five years earlier by the state
      in which the transfer is to take place; and the law of the state provides that such a permit or
      license is to be issued only after an authorized government official has verified that the
      information available to such official does not indicate that possession of a firearm by the
      transferee would be in violation of federal, state, or local law. MSP is not applying all
      federal prohibitions outlined in Title 18, U.S.C., § 922 (g) (1-9) and (n) when adjudicating
      subjects who have applied for a CPL. The MSP’s legal advisors believe the MSP CPL
      Unit’s authority only extends to check the NICS for existing prohibitions, not to make new
      prohibition determinations. Therefore, MSP’s CPL Unit is restricted from making any new
      prohibition determinations specific to the fugitive from justice, Title 18, U.S.C., § 922 (g)
      (2); unlawful users of or addicted to any controlled substance, Title 18, U.S.C., § 922 (g)
      (3); and misdemeanor crimes of domestic violence, Title 18, U.S.C., § 922 (g) (9). LTP
      permits were not affected by this legal opinion.



                                                  11

                                                                                         ATF000018
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                PageID.106      Page 19 of 105


                                      Michigan
           2019 National Instant Criminal Background Check System (NICS)
                             Audit Findings and Response

      Jurisdiction-wide response: The MSP respectfully disagrees with the proposed finding that
      a NICS check is not being "conducted prior to the issuance of a permit valid to purchase a
      firearm as required by federal law." In fact, a NICS check has, is, and will continue to be
      conducted as a matter of course for every CPL application, as required pursuant to state law
      under MCL 28.425b and MCL 28.426.

      The MSP respectfully disagrees with the breadth of the proposed finding that the MSP "is
      not applying all federal prohibitions outlined in Title 18, U.S.C., § 922 (g) (1-9) and (n)
      when adjudicating subjects who have applied for a CPL." Issues affecting the MSP's
      response to this audit finding have been discussed above within multiple responses to prior,
      overlapping audit findings.

      As the above analysis reflects and as the CJIS Audit Unit is likely well aware, POC states
      are defined as "an intermediary between an FFL and the federal databases checked by the
      NICS" that "perform NICS inquiries, [and] determine whether matching records provide
      information demonstrating that an individual is disqualified from possessing a firearm under
      Federal or state law." 28 CFR 25.2 (alteration added). A POC state is an agency with
      "express or implied authority to perform POC duties pursuant to state statute, regulation, or
      executive order." Id. Conversely, as cited above, a requirement of an "alternative permit"
      status is that the license be issued only after an authorized government official has verified
      that the information available to such official does not indicate that possession of a firearm
      by the transferee would be in violation of federal, state, or local law. 27 CFR 478.102(d);
      18 USC 922(t)(3)(A).

      The obvious distinction between the responsibilities of a POC-designated state, which the
      MSP is not, and a state performing a permitting or licensing function approved as an
      exception under 27 CFR 478.102(d) is being considered in the analysis of the MSP's
      authority to make and enter final determinations of federal firearm prohibitions under 18
      USC 922(g) and (n). As previously stated, the MSP and its formal legal counsel have been,
      and intend to continue to be, actively engaged in a resolution of this matter, which we hope
      to have completed before the conclusion of 2019 or soon thereafter.

      The MSP would like to convey the below statistics representing the volume of CPL
      applications received, which were also noted in the discussion of MCDV federal
      disqualifiers. Please note that a Pistol Sales Record (PSR) completed under MCL 28.422a
      that is accompanied with a CPL number does not necessarily mean the PSR was completed
      as an "alternate permit."

      • In 2019, as of August 1, 104,329 CPL applications were received (90,420 PSR with CPL
      number received)



                                                 12

                                                                                       ATF000019
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                PageID.107      Page 20 of 105


                                       Michigan
            2019 National Instant Criminal Background Check System (NICS)
                              Audit Findings and Response

        • In 2018, 141,250 CPL applications were received (163,930 PSR with CPL number
        received)
        • In 2017, 137,345 CPL applications were received (180,481 PSR with CPL number
        received)
        • In 2016, 179,940 CPL applications were received (214,158 PSR with CPL number
        received)

        It should be noted that in every reported instance where a NICS background check produced
        information that indicated an applicant was ineligible for a CPL because a statutory
        disqualification applies, the MSP CPL Unit has denied CPL applications accordingly.
        Furthermore, under state law, MSP reserves the right to revisit and reconsider previously
        granted applications based on newly reported information and or changing guidelines.

        Local Agency-specific response: There is no compliance issue identified for local agencies.

  While not a finding of noncompliance, the NICS audit did identify one area of concern.

   1.




                                                  13

                                                                                       ATF000020
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                  PageID.108      Page 21 of 105


                                      Michigan
           2019 National Instant Criminal Background Check System (NICS)
                             Audit Findings and Response




  Additional comments:

  The MSP would like to make the following additional comments generally relating to proposed
  findings 3, 5, 6, 7, and 8:

        The MSP respectfully disagrees with the number of audit findings listed above. Numbers
         3, 5, 6, 7, and 8 share the same underlying finding—alleged failure report statutory
         disqualifiers for CPL applicants to whom determinations of federal firearm prohibitions
         under 18 USC 922(g) and (n) apply.

        The MSP remains committed, in partnership with the federal government, to ensuring a
         meaningful application of federal and state law with respect to firearm and licensing
         disqualifications. However, it is important to the MSP that it acts appropriately within
         the legal authority it has been granted. If it is determined as a matter of law or policy that
         the MSP will not enter and make final determinations of federal firearm prohibitions
         under 18 USC 922(g) and (n) as part of its role in the Michigan CPL application process,
         the MSP nevertheless intends to continue a mutually beneficial relationship with the
         federal government, such as NICS, to provide information the MSP may discover that
         NICS may find relevant in making those final determinations, subject to any direct,
         irreconcilable conflict with state law.

        The State of Michigan would like to take this opportunity to renew its request to
         collaborate with NICS to identify—and ultimately make final determinations with respect
         to—information that may indicate the presence of federal firearm prohibitions. The MSP
         CPL Unit originally proposed a cooperative arrangement of this nature—similar to that
         which NICS provides to FFLs when conducting firearms background checks—in
         September 2017. In short, the proposal called for the MSP CPL Unit to gather relevant
         records that could potentially constitute a federal prohibition, and refer that information
         to NICS so that NICS may make and enter the final determination under federal law.




                                                  14

                                                                                         ATF000021
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20               PageID.109      Page 22 of 105


                                      Michigan
           2019 National Instant Criminal Background Check System (NICS)
                             Audit Findings and Response

        The MSP again requests that a final decision regarding the MSP’s compliance with these
         proposed findings be deferred in light of the explanations provided above. Of specific
         note, the MSP is aware of NICS-provided training and statements in the NICS Training
         Manual that expressly advise states to "check with your legal counsel to ensure
         compliance with all applicable state and federal laws" before contributing information to
         the NICS Indices.

  FBI additional comments:




  In addition, the CAU would provide these further comments in relation to the MSP’s response.
  While not a full POC state, the MSP is a partial POC concerning the issuing the LTP and issuing
  of the CPL, which are ATF qualified permits, allowing the purchase of a firearm without the
  additional requirement for a NICS check prior to the transfer from an FFL to the purchaser.

  Though CAU acknowledges the responses provided, the MSP remains responsible for corrective
  actions to bring Michigan into compliance with federal law and policies that govern the use of
  NICS and the issuance of the ATF in-lieu of permits.




                                                 15

                                                                                      ATF000022
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                             PageID.110         Page 23 of 105


   From:             Lallensack, Kyle E.
   To:               Gluck, Jason H.
   Subject:          FW: Michigan ATF-Qualified permit and MCDV research
   Date:             Monday, June 3, 2019 9:43:07 AM




   From: Epstein, Eric M.
   Sent: Friday, March 22, 2019 2:38 PM
   To: Gilbert, Curtis W.                      >; Carlson, Krissy Y.                                    ;
   Lallensack, Kyle E.                          Paskalis, Anne Marie
   Subject: Fwd: Michigan ATF-Qualified permit and MCDV research

   Please see below. It would appear that we are going to need to reopen the case on Michigan
   alternate permits.

   Eric Epstein
   Senior Policy Counsel

   Begin forwarded message:

          From: "Garrison, Joann (CJIS) (FBI)"
          Date: March 22, 2019 at 2:24:13 PM EDT
          To: "Epstein, Eric M. (ATF)"                                     , "Kil, Sophia Y. (ATF)"

          Cc: "Wright, Joseph V. (CJIS) (FBI)"                     , "Bumgardner, Julie K. (CJIS)
          (FBI)"                           , "Riddle, Dorothy L. (CJIS) (FBI)"
          "Koch, Krista L. (CJIS) (FBI)"
          Subject: Michigan ATF-Qualified permit and MCDV research

          Good afternoon Eric,

          I hope this email finds you well.

          I wanted to touch base with you regarding an issue that began in 2017 with the
          state of Michigan. Our NICS legal counsel and ATF have previously worked
          with Michigan State Police (MSP), their legal counsel, and the Michigan AG
          regarding the state’s opinion that Michigan does not have to research and make a
          final determination on misdemeanor crimes of domestic violence (MCDV 922
          g(9)) for their ATF-Qualified in lieu of permit because they are not required to
          interpret federal law. During this time the NICS also discovered that the MSP
          was not researching for federal criteria on 922 g(3) and possible 922 g(2) as well.
           The MSP argued that we are requiring them to interpret federal law to which we
          explained we were not, the FBI and ATF have already done that and provided
          guidance on the application of the federal prohibitions. Much back and forth
          discussion occurred on this issue however back in July 2018 we were advised by
          the MSP that the Michigan AG granted MSP the authority to make determinations
          on MCDV and enter those in the NICS Indices database. Part of that process

                                                                                                      ATF000023
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                        PageID.111        Page 24 of 105


        included review of the case/application by a MSP analyst as a second legal review
        then to the MSP legal team for a 3rd review prior to entry.

        Yesterday we received information from the MSP that in January a new AG was
        elected, Dana Nessel, and the direction that the MSP permit unit has received in
        the past on this issue has changed. Kevin Collins, Field Support Section Manager
        with the MSP, has indicated they were advised by their MSP legal counsel that
        they are not adhering to the previous direction provided by the previous Michigan
        AG, they are waiting on an opinion from the new AG as to whether the new AG
        agrees with the process.

        The MSP’s permit unit current status is to not make any determination on the
        permit applications where MCDV is concerned, stop processing until the new
        opinion is delivered. The MSP permit unit currently has 54 permit cases that will
        be issued if they are not reviewed prior to the new AG’s opinion. Kevin was
        advised last week by MSP legal counsel that the issue was delivered to the new
        AG however there is no word yet on the AG’s opinion.

        There is a potential for 54 permits to be issued that were not fully vetted for
        adherence to the MCDV federal firearm prohibition which could result in
        disqualified individuals receiving firearms.

        I am asking for your office to review and provide guidance on what the next steps
        should be. Julie Bumgardner, Office of General Counsel, is copied on this
        request. Please feel free to reach out to Julie or myself with any questions or
        clarifications on the history of this issue.


        Thank you.
        JoAnn Garrison
        FBI Liaison Specialist
        National Instant Criminal Background
        Check System
        304-


        This message has been transmitted to you by the FBI Criminal Justice Information Services
        Division’s National Instant Criminal Background Check System Section. The message, along with
        any attachments, is to be considered confidential and legally privileged. No part of it is to be
        disseminated or reproduced without written consent of the sender. If you are not the intended
        recipient of this message, please destroy it promptly without any retention, dissemination, or
        reproduction (unless required by law), and please notify the sender of the error immediately by
        separate e-mail or by calling 304-625-7474




                                                                                                 ATF000024
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                    PageID.112       Page 25 of 105


   From:            Lallensack, Kyle E.
   To:              Gluck, Jason H.
   Subject:         FW: MI MCDV research issue
   Date:            Monday, June 3, 2019 9:41:42 AM




   From: Lallensack, Kyle E.
   Sent: Monday, April 22, 2019 2:32 PM
   To: Carlson, Krissy Y.
   Subject: RE: MI MCDV research issue

   Thanks Krissy, I think this is the opposite though. MSP is pushing the applications to the county
   clerks without doing further research. The clerks are then issuing if they don’t otherwise find
   something to deny on, not necessarily denying all.


   From: Carlson, Krissy Y.
   Sent: Monday, April 22, 2019 9:15 AM
   To: Lallensack, Kyle E.
   Subject: Fwd: MI MCDV research issue

   FYI

   Krissy Y. Carlson
   Division Chief, Firearms and Explosives Industry
   Cell (

   Begin forwarded message:

          From: "Carlson, Krissy Y."
          Date: April 22, 2019 at 9:14:34 AM EDT
          To: "Epstein, Eric M."
          Cc: "Gilbert, Curtis W."                        , "Paskalis, Anne Marie"
                                         , "Vann, James P."
          Subject: Re: MI MCDV research issue

          Well alrighty then.

          They are processing and just denying, instead of doing the research right? In that case,
          I see no public safety issue. In my opinion, If they chose to deny their residents then
          that’s their liability. I recommend we let them handle it.

          Krissy Y. Carlson
          Division Chief, Firearms and Explosives Industry
          Cell




                                                                                            ATF000025
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                    PageID.113          Page 26 of 105


        On Apr 22, 2019, at 8:58 AM, Epstein, Eric M.                           wrote:

              Fyi - latest on the Michigan concealed permit issue.

              - Eric

              Eric M. Epstein, Senior Policy Counsel (Firearms and Explosives)
              Bureau of Alcohol, Tobacco, Firearms and Explosives
              United States Department of Justice
              99 New York Ave., NE, Room 6E-363
              Washington, D.C. 20226
              Tel: 202-
              Fax: 202-


              From: Garrison, Joann (CJIS) (FBI)
              Sent: Monday, April 22, 2019 8:49 AM
              To: Epstein, Eric M.                        ; Bumgardner, Julie K. (CJIS)
              (FBI)
              Cc: Moore, Eric M. (CJIS) (FBI)                        Koch, Krista L. (CJIS)
              (FBI)                  ; Wright, Joseph V. (CJIS) (FBI)
              Baker, Joseph M. (CJIS) (FBI)                     ; Casey, Nicholas (CK)
              (FBI)                   ; Mullenax, Todd D. (CJIS) (FBI)
                                       Lintner, Ernest A.
              Subject: RE: MI MCDV research issue

              All,

              I received a message from Kevin Collins with MSP. He indicated the MSP
              legal counsel spoke with their AG and they are not interested in having a
              call to discuss matters that have been previously talked about. They are
              standing firm that they do not have to conduct research for MCDV. They
              are more interested in waiting to receive an opinion and direction from
              their AG. An informational brief was completed and sent to the AG on
              Wednesday, April 17.

              As it stands, they are not amenable to having a call.

              Eric and Julie, can you advise how you want to proceed in this matter?

              Thank you.

              JoAnn Garrison
              FBI Liaison Specialist
              National Instant Criminal Background
              Check System
              304-


                                                                                              ATF000026
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                          PageID.114         Page 27 of 105




             This message has been transmitted to you by the FBI Criminal Justice Information
             Services Division’s National Instant Criminal Background Check System Section.
             The message, along with any attachments, is to be considered confidential and legally
             privileged. No part of it is to be disseminated or reproduced without written consent
             of the sender. If you are not the intended recipient of this message, please destroy it
             promptly without any retention, dissemination, or reproduction (unless required by
             law), and please notify the sender of the error immediately by separate e-mail or by
             calling 304-625-7474




             From: Epstein, Eric M.
             Sent: Tuesday, April 9, 2019 1:40 PM
             To: Garrison, Joann (CJIS) (FBI)
             Cc: Moore, Eric M. (CJIS) (FBI)                         Koch, Krista L. (CJIS)
             (FBI)                   ; Wright, Joseph V. (CJIS) (FBI)
             Baker, Joseph M. (CJIS) (FBI)                      ; Casey, Nicholas (CK)
             (FBI)                    ; Mullenax, Todd D. (CJIS) (FBI)
                                    ; Lintner, Ernest A. (ATF)

             Subject: RE: MI MCDV research issue

             Thanks for the update Joann. This is unfortunate news.

             - Eric

             Eric M. Epstein, Senior Policy Counsel (Firearms and Explosives)
             Bureau of Alcohol, Tobacco, Firearms and Explosives
             United States Department of Justice
             99 New York Ave., NE, Room 6E-363
             Washington, D.C. 20226
             Tel: 202-
             Fax: 202


             From: Garrison, Joann (CJIS) (FBI)
             Sent: Tuesday, April 09, 2019 12:53 PM
             To: Epstein, Eric M.
             Cc: Moore, Eric M. (CJIS) (FBI)                       ; Koch, Krista L. (CJIS)
             (FBI)                  ; Wright, Joseph V. (CJIS) (FBI)                        ;
             Baker, Joseph M. (CJIS) (FBI)                     ; Casey, Nicholas (CK)
             (FBI)                   ; Mullenax, Todd D. (CJIS) (FBI)
                                    ; Lintner, Ernest A.
             Subject: MI MCDV research issue

             Eric,


                                                                                                       ATF000027
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                          PageID.115         Page 28 of 105



             I contacted Kevin Collins, Field Support Section Manager with the
             Michigan State Police (MSP).
             Kevin indicated the CPL permit applications were on hold due to research
             needing conducted for potential MCDV research. Per guidance from the
             MSP legal counsel, they were advised to move the applications along.
             Kevin indicated the applications were moved to the county clerk, the
             county in which the person applied for the CPL, with an indication they
             were unable to establish a qualifier. This tells the county clerk the
             applications were qualified by the MSP. Unless the county clerk finds
             some other reason to deny, the permits are issued.

             He stated 63 CPL applications were pushed to the county clerks. He
             checked with the clerks a few moments ago and received the breakdown
             below:

                 -          1 suspended
                 -          1 expired
                 -          11 Disqualified/Revoked (state DQ)
                 -          50 approved

             From these stats, 50 CPLs were issued and potentially prohibiting under
             the MCDV prohibition.

             Kevin additionally indicated we may want to include the MI Attorney
             General as the MSP legal counsel will not make a decision on research
             without their guidance.
             I have reached out to Julie Bumgardner, NICS OGC, to initiate a
             conference call and will follow up with you as soon as possible.

             Thank you for your assistance today.

             JoAnn Garrison
             FBI Liaison Specialist
             National Instant Criminal Background
             Check System
             304-


             This message has been transmitted to you by the FBI Criminal Justice Information
             Services Division’s National Instant Criminal Background Check System Section.
             The message, along with any attachments, is to be considered confidential and legally
             privileged. No part of it is to be disseminated or reproduced without written consent
             of the sender. If you are not the intended recipient of this message, please destroy it
             promptly without any retention, dissemination, or reproduction (unless required by
             law), and please notify the sender of the error immediately by separate e-mail or by
             calling 304-625-7474



                                                                                                       ATF000028
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                            PageID.116   Page 29 of 105


   From:              Lallensack, Kyle E.
   To:                Gluck, Jason H.
   Subject:           FW: ATF - NICS Meeting Agenda 4-9.docx
   Date:              Monday, June 3, 2019 9:42:41 AM
   Attachments:       ATF - NICS Meeting Agenda 4-9.docx
                      ATT00001.txt




   -----Original Message-----
   From: Lallensack, Kyle E.
   Sent: Tuesday, April 9, 2019 7:50 AM
   To: Casey, Nicholas (CK) (FBI)
   Subject: ATF - NICS Meeting Agenda 4-9.docx

   Here you go Nick. My apologies, I thought I had already shared this. Talk to you soon.

   Thanks!

   Kyle




                                                                                               ATF000029
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20          PageID.117     Page 30 of 105




                             ATF/NICS Quarterly Meeting
                                Tuesday April 9, 2019
                                 10:00am to 12:00pm
                               ATF HQ 6.S-100 (VTC)

 ______________________________________________________________________________




            VII.   Potential issues with Michigan’s process for researching possible MCDV
                   convictions prior to issuing permits – JoAnn Garrison




                                                                               ATF000030
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                    PageID.118       Page 31 of 105


   From:            Lallensack, Kyle E.
   To:              Gluck, Jason H.
   Subject:         FW: MI permit
   Date:            Monday, June 3, 2019 9:40:15 AM




   From: Baker, Joseph M. (CJIS) (FBI)
   Sent: Friday, May 31, 2019 2:15 PM
   To: Lallensack, Kyle E.
   Subject: FW: MI permit




   From: Garrison, Joann (CJIS) (FBI)
   Sent: Wednesday, April 10, 2019 10:05 AM
   To: Baker, Joseph M. (CJIS) (FBI)
   Cc: Wright, Joseph V. (CJIS) (FBI)                  ; Moore, Eric M. (CJIS) (FBI)
                        ; Casey, Nicholas (CK) (FBI)                 ; Mullenax, Todd D. (CJIS) (FBI)

   Subject: MI permit

   Mike,

   Please share the information below with your staff for auditing purposes.

   Michigan has 2 ATF-Qualified permits. The Michigan State Police (MSP) researches and issues the
   Concealed Pistol License (CPL). This program is ran under Kevin Collins. The local Police
   Departments research and issue the License to Purchase (LTP). This program is ran under Jason
   Pierce. Both Kevin and Jason are under the legal direction of Michigan State Police legal however
   the local PDs each have their own legal counsel.

   After speaking with Kevin, he has indicated they have been directed to issue CPLs without
   conducting the research for MCDV. 50 of those CPLs have been issued to date.

   I spoke with Jason a few minutes ago. He indicated he trains the local PDs and his training consists
   of disqualification based on federal firearm prohibition. He stated he did receive information from
   MSP legal yesterday indicating research for g9 was not to be conducted on the CPL but no direction
   was provided for the LTP. He does and will continue to direct the local PDs to conduct research
   according to the federal law on all LTP applications. During his training he always references the
   statue indicating the federal law must be applied to the LTP. He has had no indication whatsoever
   that the local PDs are not conducting the research properly. Jason indicated if he receives any
   advisement otherwise, he will contact me.

   Please let me know if you have any questions.



                                                                                            ATF000031
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                              PageID.119          Page 32 of 105


   Thanks!

   JoAnn Garrison
   FBI Liaison Specialist
   National Instant Criminal Background
   Check System
   304-


   This message has been transmitted to you by the FBI Criminal Justice Information Services Division’s National
   Instant Criminal Background Check System Section. The message, along with any attachments, is to be considered
   confidential and legally privileged. No part of it is to be disseminated or reproduced without written consent of the
   sender. If you are not the intended recipient of this message, please destroy it promptly without any retention,
   dissemination, or reproduction (unless required by law), and please notify the sender of the error immediately by
   separate e-mail or by calling 304-625-7474




                                                                                                         ATF000032
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                              PageID.120          Page 33 of 105


   From:               Lallensack, Kyle E.
   To:                 Gluck, Jason H.
   Subject:            FW: [Not Virus Scanned] [WARNING: ATTACHMENT UNSCANNED][WARNING: MESSAGE ENCRYPTED]Michigan-
                       Permit issue
   Date:               Monday, June 3, 2019 9:40:03 AM




   From: Garrison, Joann (CJIS) (FBI)
   Sent: Friday, May 31, 2019 3:09 PM
   To: Lallensack, Kyle E.
   Cc: Epstein, Eric M. <Eric.Epstein@atf.gov>; Carlson, Krissy Y.            ; Curtis, Jason
   M.                                  ; Wright, Joseph V. (CJIS) (FBI)    ; Moore, Eric M.
   (CJIS) (FBI)                       Casey, Nicholas (CK) (FBI)
   Subject: RE: [Not Virus Scanned] [WARNING: ATTACHMENT UNSCANNED][WARNING: MESSAGE
   ENCRYPTED]Michigan-Permit issue

   Kyle,

   So far we are aware this issue is impacting the Concealed Pistol License (CPL) that us issued by the
   Michigan State Police. We have not been told that the License to Purchase (LTP) issuance has had
   any impact. The individual working over the LTP program trains the local agencies to follow the
   prohibition s and we have not received any direction that they are holding any application and
   releasing without proper research. With that being said, we are getting possible indications that it
   may affect the LTP once the AG office opinion comes down. There is a potential both programs will
   be following the opinion from the AG. We do not know at this time.

   The CJIS Audit Unit will be in Michigan June 24-28, 2019.

   Please let me know if you have any more questions or concerns.

   JoAnn Garrison
   FBI Liaison Specialist
   National Instant Criminal Background
   Check System
   304-


   This message has been transmitted to you by the FBI Criminal Justice Information Services Division’s National
   Instant Criminal Background Check System Section. The message, along with any attachments, is to be considered
   confidential and legally privileged. No part of it is to be disseminated or reproduced without written consent of the
   sender. If you are not the intended recipient of this message, please destroy it promptly without any retention,
   dissemination, or reproduction (unless required by law), and please notify the sender of the error immediately by
   separate e-mail or by calling 304-625-7474




   From: Lallensack, Kyle E.                                      >


                                                                                                         ATF000033
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.121   Page 34 of 105




                                                                      ATF000034
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                              PageID.122          Page 35 of 105


   determine if it meets the federal prohibition. They have admitted to issuing permits when there is a
   potential prohibition that has not been established or cleared.


   JoAnn Garrison
   FBI Liaison Specialist
   National Instant Criminal Background
   Check System
   304-


   This message has been transmitted to you by the FBI Criminal Justice Information Services Division’s National
   Instant Criminal Background Check System Section. The message, along with any attachments, is to be considered
   confidential and legally privileged. No part of it is to be disseminated or reproduced without written consent of the
   sender. If you are not the intended recipient of this message, please destroy it promptly without any retention,
   dissemination, or reproduction (unless required by law), and please notify the sender of the error immediately by
   separate e-mail or by calling 304-625-7474




   From: Carlson, Krissy Y.
   Sent: Tuesday, May 28, 2019 8:29 AM
   To: Garrison, Joann (CJIS) (FBI)
   Cc: McQuillan, Stephen L. (ATF)                             ; Epstein, Eric M. (ATF)
                                  Moore, Eric M. (CJIS) (FBI)              ; Casey, Nicholas (CK)
   (FBI)                    ; Wright, Joseph V. (CJIS) (FBI)           Gilbert, Curtis W. (ATF)
                                   ; Lallensack, Kyle E. (ATF)
   Subject: Re: [Not Virus Scanned] [WARNING: ATTACHMENT UNSCANNED][WARNING: MESSAGE
   ENCRYPTED]Michigan-Permit issue

   Good Morning!

   Thank you for this information. As I read it, they are not disqualifying for marijuana use/charges, as
   it is now legal in Michigan.


   Additionally, they are pulling police reports for MCDV’s to check for qualifying prohibitors. What do
   they mean by they “process it and log for pending outcome” (when they do find a prohibiting
   relationship)? Did they just admit to providing a CPL to a known prohibited person?

   Krissy Y. Carlson
   Division Chief, Firearms and Explosives Industry
   Cell (

   On May 24, 2019, at 11:41 AM, Garrison, Joann (CJIS) (FBI)                                  wrote:

          This message has not been virus scanned because it contains encrypted or
          otherwise protected data. Please ensure you know who the message is coming

                                                                                                         ATF000035
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                                                           PageID.123                  Page 36 of 105


        from and that it is virus scanned by your desktop antivirus software.
        Good Morning Eric, Krissy, and Steve,

        I wanted to share some information with you that our CJIS Audit Unit (CAU) has
        acquired from Michigan during their pre-audit process. Below are questions asked of
        Kevin Collins, Field Support Section Manager CJIS, Michigan State Police, and his
        responses in red. As you can see from his response below MI is not holding any permit
        applications. He also provided a list of the first permit application we had inquired
        about, the initial 63 applications were 50 were released without the proper research. It
        is in an encrypted file. I will send the password to the file in a separate email. The CAU
        will be traveling to MI during the last week of June.

                   1)      When asked about the “Shall” issue overriding the NICS check, you stated for
                             the CPL: “Shall does not override the NICS check for CPL, except in the case of
                             the MCDV and Controlled Substance (specifically, marijuana). Based on the
                             statutory language, MSP’s Legal Unit believes the MSP CPL Unit’s authority only
                             extends to check the NICS for existing prohibitions, not to make new
                             prohibition determinations. Because recreational marijuana is now legal in
                             Michigan, the MSP is no longer reporting the use of such to the NICS Index.”
                                                                                               i.      Does this mean that no research would be

                                                                        conducted on charges that appear on a criminal history record,
                                                                        whether in state or out of state, would not be researched for
                                                                        domestic violence criteria and only those in the NICS Index
                                                                        would be used to determine if the subject was not eligible for
                                                                        the CPL? Yes, mostly. This is a long story that I’m happy
                                                                        discuss with you. The NICS Section staff and the ATF are well
                                                                        aware of the MSP’s stance. We are currently waiting on
                                                                        direction from the Michigan Attorney General.
                                                                                             ii.      You’re no longer entering marijuana use to the

                                                                        NICS Index. So even though marijuana is still an illegal drug
                                                                        federally, Michigan is not applying the federal prohibition to
                                                                        subjects that may be disqualified? The MSP is not at this time
                                                                        (related to above). We still provide the training for locals but
                                                                        do not provide them legal advice. Whether a local PD/SO
                                                                        enters marihuana use into the NICS Index is between them and
                                                                        their corporate counsel.
                                                                                           iii.      Are the applications for the subjects with possible

                                                                        MCDVs on their records, still being held for processing awaiting
                                                                        the opinion from the MI AG or are they being processed and
                                                                        issued? We are no longer holding onto any applications
                                                                        pending federal determinations. We are processing them all. I
                                                                        am specifically aware of 63 previously being held that have
                                                                        since been pushed back out to the county clerks and 50 were
                                                                        approved that could possibly be federally prohibited. Is it
                                                                        possible to obtain that list of approved applicants? Yes, I can


                                                                                                                                              ATF000036
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                                                            PageID.124                  Page 37 of 105


                                                                        provide that list. And are there others currently being issued
                                                                        and/or held that would fit this criteria? We are no longer
                                                                        holding on any applications pending federal determinations.
                                                                        We are processing them all. For applications that indicate a
                                                                        possible MCDV, we are obtaining a police report for the
                                                                        particular offense. If the police report documents a MCDV
                                                                        qualifying relationship, we process it and log it pending the
                                                                        outcome of the MI AG opinion. We will follow up or pass along
                                                                        to NICS/ATF, depending on the MI AG opinion.
                                                                                           iv.      The pre-audit questionnaire is state is only true for

                                                                        the CPL correct or is it being applied to the Purchase Permit as
                                                                        well? Generally, this issue pertains only to the CPL. However,
                                                                        it does have a residual effect on the LTP. For example, If an
                                                                        MSP trooper finds someone in possession/use of marihuana
                                                                        and does not enter that possession/use into the NICS Index,
                                                                        there will not be a NICS Index record for the local PD/SO to
                                                                        deny on when performing a background check for a LTP.

        If we received any further communication from Michigan on this matter, I will forward
        it respectively.

        Thank you.

        JoAnn Garrison
        FBI Liaison Specialist
        National Instant Criminal Background
        Check System
        304-


        This message has been transmitted to you by the FBI Criminal Justice Information Services
        Division’s National Instant Criminal Background Check System Section. The message, along with
        any attachments, is to be considered confidential and legally privileged. No part of it is to be
        disseminated or reproduced without written consent of the sender. If you are not the intended
        recipient of this message, please destroy it promptly without any retention, dissemination, or
        reproduction (unless required by law), and please notify the sender of the error immediately by
        separate e-mail or by calling 304-625-7474




        <SecureZIP Attachments.zip>




                                                                                                                                                ATF000037
        Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20      PageID.125         Page 38 of 105


CPL #     Last Name        First Name       Application Date                  Final Status
          H                G                                     11/18/2016   Approved
          S                D                                       1/3/2017   Approved
          T                R                                       2/1/2017   Approved
          A                C                                       2/8/2017   Approved
          S                P                                      4/18/2017   Approved
          B                R                                      4/20/2017   Approved
          M                A                                      5/10/2017   Suspended
          W                J    s                                 3/17/2017   Approved
          Y                J                                      3/17/2017   Approved
          M                S                                       6/6/2017   Approved
          S                K                                      5/24/2017   Approved
          C    r           D                                      6/12/2017   Approved
          G                T                                      4/28/2017   Approved
          A                A                                       7/5/2017   Approved
          B                R                                      8/15/2017   Approved
          A                L                                      8/14/2017   Approved
          D                J                                       9/5/2017   Approved
          G                D                                      9/12/2017   Approved
          N                T                                      9/21/2017   Approved
          C                Br                                     7/10/2017   Approved
          W                A                                     10/23/2017   Approved
          O                J                                     11/28/2017   Approved
          B                G                                     11/27/2017   Approved
          T                R                                       1/8/2018   Approved
          B                R                                       4/6/2017   Approved
          D                W                                      1/22/2018   Approved
          P                R                                      2/12/2018   Approved
          H                R                                      2/14/2018   Approved
          R                K                                      2/22/2018   Approved
          H                S                                       6/8/2018   Approved
          C                B                                       8/9/2018   Approved
          St               K                                      5/26/2017   Approved
          D                S                                      6/27/2016   Disqualified on 8 year DQ
          O                D                Rapback received 07/31/2018       Expired
          E                F                Rapback received 08/23/2018       Revoked on 8 year DQ
          O                J                                       4/5/2018   Approved
          D                R                                      6/28/2018   Approved
          W                J                                       8/6/2018   Disqualified on 3 year DQ
          B                R                                      3/31/2017   Disqualified on 8 year DQ
          L                T                Rapback received 08/17/2018       Revoked on 8 year DQ
          M                D                                       8/8/2018   Disqualified on 8 year DQ
          P                K                                      7/31/2018   Disqualified on 8 year DQ
          C                T                                      9/17/2018   Approved
          G                A                                      12/4/2017   Approved
          H                W                                      9/17/2018   Approved
          H                J                                      9/11/2018   Disqualified on felony

                                                                                   ATF000038
        Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.126       Page 39 of 105


CPL #     Last Name        First Name       Application Date             Final Status
          S                R                                 9/19/2018   Approved
          D     h          A                                10/16/2018   Disqualified on 8 year DQ
          Mc               S                                 2/27/2018   Approved
          R                J                                  5/2/2018   Approved
          R                A                                 2/26/2018   Disqualified on 8 year DQ
          H                B                                10/30/2018   Approved
          E                D                                12/10/2018   Approved
          S                T                                  2/4/2019   Approved
          B                S                                 4/10/2018   Approved
          A                E                                  2/8/2018   Approved
                           T                                 8/21/2018   Approved
          E                B                                 1/29/2018   Approved
          H                T                                 6/15/2018   Approved
          A                M                                 4/26/2018   Approved
          G                K                                 3/15/2018   Approved
          R                J                                12/29/2017   Approved




                                                                              ATF000039
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.127   Page 40 of 105




                                                                                   ATF000040
             Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20            PageID.128   Page 41 of 105
                                        MSP CPL Possible MCDV Tracking Sheet

O   M                 PD Report   Yes
S   R                 PD Report   yes           yes
K   A                 PD Report   yes           yes
S   D    L            PD REPORT   YES
C   R    T            Rapsheet                  yes
K   R                 Rapsheet                  yes
S   R                 PD Report   Yes
V   G                 PD REPORT   YES
S   RI                PD REPORT   YES
W   K                 PD Report   Yes
M   K                 Rapsheet                  YES
P   C    s            PD Report   Yes
T   W                 PD Report   Yes
S   B                 PD Report   Yes           N/A
A   RI                PD Report   Yes
B   R                 PD Report   Yes           YES
A   G                 Rapsheet                  Yes
P   J                 PD REPORT   YES
S   D                 PD Report   Yes
C   M                 PD report   Yes
P   J                 Rapsheet    N/A           Yes   N/A
H   J                 Rapsheet                  YES
T   S                 PD report   Yes
C   C                 Rapsheet                  Yes




                                                                                                         ATF000041
                               Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                 PageID.129   Page 42 of 105
                                                               MSP CPL Possible MCDV Tracking Sheet

                                    Comments
(example)

REQUESTED JAIL RECORDS




domestic report uploaded
PD report ordered

PD report ordered


domestic report uploaded
domestic report uploaded
PD no records


PD report ordered
PD report ordered
qualifying relationship
ROA located but court file destroyed. May get transcripts from court recorder.
Judgment - A&B, transcript - relationship




ROA list separate last name. PD has not responded after multi attempts


                                                                                                                                ATF000042
                                Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                      PageID.130   Page 43 of 105
                                                                  MSP CPL Possible MCDV Tracking Sheet




Two offenses, wife is victim in both but PD report only rec'd for one.




Misd. complaint states assault or a& b. Will likely need transcript.




Per Skylar, meets relat - sexual partners who reside together

Vic. Was step-child, felony conv., prison term listed
CCH all meets
GA conviction! All meets. Donna sent to GA on 6/21/19 but they will not enter into NICS. Full explanation on profile.

PD report uploaded
Pled Nolo Contedere for Aggravated Assault
750.82 - Assault W/ Dangerous Weapon; rapback; ALL MEETS
PD report uploaded-victims were her kids
Aggrevated Assault charge




                                                                                                                                      ATF000043
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.131   Page 44 of 105




                                                                      ATF000044
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.132   Page 45 of 105




                                                                      ATF000045
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                                      PageID.133     Page 46 of 105


   From:             Lallensack, Kyle E.
   To:               Gluck, Jason H.
   Subject:          FW: Michigan Alternate Permits
   Date:             Tuesday, July 16, 2019 12:57:03 PM
   Attachments:      image001.png
                     Letter to Michigan re Alternate Permits - 7-16-19.docx
                     Public Safety Advisory to Michigan Federal Firearms Licensees - 7-16-19.docx
   Importance:       High


   For the admin record. Thanks Jason.

   From: Epstein, Eric M.
   Sent: Tuesday, July 16, 2019 10:45 AM
   To: Carlson, Krissy Y.
   Cc: Gilbert, Curtis W.                                   ; Vann, James P.                              ; Lallensack,
   Kyle E.
   Subject: RE: Michigan Alternate Permits
   Importance: High

   Good morning Krissy. As promised, attached please find a draft letter to the State of Michigan and
   corresponding Public Safety Advisory, for your review and consideration.

   I am also available to discuss it with you this week or next.

   - Eric

   Eric M. Epstein, Senior Policy Counsel (Firearms and Explosives)
   Bureau of Alcohol, Tobacco, Firearms and Explosives
   United States Department of Justice
   99 New York Ave., NE, Room 6E-363
   Washington, D.C. 20226
   Tel: 202-
   Fax: 202-


   From: Carlson, Krissy Y.
   Sent: Friday, July 05, 2019 8:03 AM
   To: Epstein, Eric M. <
   Cc: Gilbert, Curtis W.                                 >; Vann, James P.                              >; Lallensack,
   Kyle E. <
   Subject: Michigan


   Good Morning!

   What is the status of your drafting the letter to the Michigan Attorney
   General’s office regarding their violation of Brady and their NICS Alternative
   status?

                                                                                                            ATF000046
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20         PageID.134    Page 47 of 105




   In light of their refusal to meet with Curtis last week, I feel it is even more
   pertinent that we get this letter out (or at least over to DOJ).

   Please let me know if you feel we need to meet about this again.

   Krissy Y. Carlson
   Division Chief, Firearms and Explosives Industry Division
   6.N-648
   Direct: (202)
   Cell:




                                                                              ATF000047
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                                 PageID.135     Page 48 of 105



                                                                U.S. Department of Justice

                                                                Bureau of Alcohol, Tobacco,
                                                                Firearms and Explosives

                                                                Enforcement Programs and Services


                     [DATE STAMP]                               Washington, DC 20226

                                                                www.atf.gov


  Honorable Dana Nessel, Attorney General
  State of Michigan
  G. Mennen Williams Building
  525 W. Ottawa Street
  P.O. Box 30212
  Lansing, Michigan 48909

  Dear Attorney General Nessel:

  This letter is to inform you that the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF)
  has determined that Michigan’s Concealed Pistol License (CPL) no longer qualifies as an
  alternative to an FBI National Instant Criminal Background Check System (NICS) check which
  is otherwise required prior to the transfer of a firearm by a Federal firearms licensee (FFL).

  The federal Brady law, codified at 18 U.S.C. § 922(t), generally requires FFLs to initiate a NICS
  background check before transferring a firearm to an unlicensed person. The Brady law allows
  an exception to the NICS check requirement for holders of qualifying state-issued permits to
  possess, carry, or acquire firearms. Permits issued within the past 5 years by the state in which
  the transfer is to take place qualify as alternatives to a NICS check if the law of the state provides
  that such a permit is to be issued only after an authorized State or local government official has
  verified that the information available to such official, including NICS check results, does not
  indicate that possession of a firearm by the applicant would be in violation of federal, state, or
  local law. See 18 U.S.C. § 922(t)(3) and 27 C.F.R. § 478.102(d)(1). The legislative history of
  the Brady law makes clear that, in order for a State permit to qualify as a Brady alternative, a
  State or local government official must conduct a full NICS background check and determine
  that the applicant is not prohibited by law from possessing a firearm:

          New subsection (t) would provide that these background check requirements would be
          inapplicable to firearm transfers in three circumstances: (1) The transferee has, within
          the five years preceding the transfer and after having his or her criminal background
          checked by a State or local government, received from his or her State or residence a
          permit that allows him or her to possess a firearm; …

  H.R. Rep. No. 103-344 (Public Law 103-159) (emphasis added). 1

  1
   See also 18 U.S.C. § 922(s) (interim Brady law provision noting that the chief state or local law enforcement
  officer must “determine” whether “a transaction would violate Federal, State, or local law”).



                                                                                                       ATF000048
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                            PageID.136         Page 49 of 105

                                                          -2-

  Honorable Dana Nessel, Attorney General
  State of Michigan

  By letter dated February 7, 2006, former Michigan Attorney General Mike Cox requested that
  ATF recognize CPLs as an alternative to a NICS background check. ATF agreed and responded
  to your office by letter of March 14, 2006, and notified all Michigan FFLs by Open Letter dated
  March 24, 2006, that CPLs issued on or after November 22, 2005, qualified as an alternative to a
  NICS check. ATF’s determination was based on applicants satisfying the requirements set forth
  in MCL 28.426: (a) a full NICS check being conducted by an authorized Michigan government
  official; (b) a determination made by that official that the permit holder is not prohibited under
  federal or state law from possessing firearms; and (c) the permit being denied if the individual is
  prohibited from possessing a firearm under federal (or state) law.

  In 2017, ATF was informed by the FBI that although the Michigan State Police (MSP), the
  authority responsible for issuing CPLs, was accessing the NICS Index to obtain prohibited
  person information, it was not conducting the necessary research or rendering a final
  determination as to whether a CPL applicant was prohibited by federal law from possessing a
  firearm. Specifically, ATF was informed that MSP was holding in an indefinite open status at
  least 40 CPLs because it was waiting for a decision from FBI NICS that these individuals were
  drug abusers prohibited under 18 U.S.C. § 922(g)(3), or persons convicted of a misdemeanor
  crime of domestic violence prohibited under 18 U.S.C. § 922(g)(9) – federal prohibitions for
  which there is apparently no State equivalent. During a conference call with representatives
  from your office, MSP, and the FBI, ATF agreed with the FBI that, under the Brady law and
  implementing regulations, State or local officials were required to make a conclusive
  determination as to whether an individual is prohibited by federal law from possessing firearms,
  at least for the purpose of issuing alternate permits. 2 ATF further clarified that Michigan
  officials were not interpreting federal law, but merely applying federal law to the facts and
  circumstances of each license applicant. To assist Michigan officials in applying federal law,
  FBI offered to provide training to MSP personnel, and ATF agreed to give MSP case specific
  guidance upon request. In July 2018, FBI was advised by MSP that your office had granted
  MSP the authority to make federal prohibited person determinations and enter prohibited
  individuals into the NICS Index.

  However, in May and June 2019, FBI’s Criminal Justice Information Services Division Audit
  Unit (CJIS) conducted an audit to determine Michigan’s compliance with the use of NICS. CJIS
  found that MSP legal counsel had reversed its position pending a new opinion from your office,
  and was no longer determining whether CPL applicants were prohibited under federal law from
  possessing firearms. ATF was further informed that at least 50 CPLs had been issued to
  applicants who appeared to be federally prohibited due to a conviction for a misdemeanor crime
  of domestic violence, and that CPLs were being issued to federally prohibited habitual marijuana
  users because marijuana had been legalized in Michigan. 3


  2
    Unlike a NICS check on a potential firearm purchaser, for alternate permit issuance, FBI NICS does not investigate
  or determine whether the prospective permit holder is prohibited; rather, it provides access through the NICS Index
  so that the State or local government officials can make that determination themselves. See 28 C.F.R. 25.6(j).
  3
    Marijuana (under the spelling “Marihuana”) is listed in the federal Controlled Substances Act as a
  Schedule I controlled substance. 21 U.S.C. § 812(c)(10). Regardless of state law, federal law does not
  provide any exception allowing the use of marijuana for medicinal or recreational purposes.



                                                                                                      ATF000049
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                 PageID.137      Page 50 of 105

                                                  -3-

  Honorable Dana Nessel, Attorney General
  State of Michigan


  The issuance of CPLs to individuals who are prohibited by federal law from possessing firearms
  creates an unacceptable risk to public safety by allowing potentially dangerous individuals to
  obtain firearms. In light of the foregoing, ATF has determined that Michigan’s CPL issuance
  process does not meet the requirements set forth in the Brady law. Consequently, effective
  immediately, Michigan’s CPLs no longer qualify as a NICS check alternative; ATF has issued
  the enclosed Public Safety Advisory to all Michigan FFLs reflecting this determination.

  If the State of Michigan desires to have its CPLs again qualify as an alternative to NICS, the
  following corrective measures will need to be taken:

  1.     The State must ensure that CPLs are only issued after an authorized government official
         has conducted a full NICS check, including the Immigration Alien Query (IAQ),
         conducts the necessary research, and if the official determines that there exists a federal
         prohibitor, the prohibited applicant does not receive a CPL, as required by MCL 28.426;

  2.     A full NICS check, including the IAQ, must be completed by an authorized Michigan
         official on all individuals previously issued CPLs without a full NICS check or without
         conducting the necessary research and make an updated prohibited person determination;

  3.     All CPLs previously issued to individuals found to be prohibited from receiving or
         possessing firearms under federal or state law must be revoked, pursuant to MCL 28.428
         or other applicable law, and recovered from those individuals; and

  4.     Should you determine that an individual is in possession of a firearm in violation of
         federal, but not state law, those cases should immediately be referred to the local ATF
         field office.

  Unless these corrective measures are fully implemented, FFLs will be unable to accept Michigan
  CPLs as a NICS alternative under the Brady law. If you have any questions, please do not
  hesitate to contact ATF. Likewise, if the State of Michigan is interested in establishing a CPL
  program that meets the requirements to qualify as a NICS check alternative, ATF stands ready to
  provide technical guidance. Please do not hesitate to contact me directly at 202-648-7122.

                                           Sincerely yours,



                                       Marvin G. Richardson
                                         Assistant Director
                                 Enforcement Programs and Services




                                                                                        ATF000050
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20 PageID.138                                     Page 51 of 105
                                           U.S. Department of Justice

                                                                Bureau of Alcohol, Tobacco,
                                                                Firearms and Explosives

                                                                Enforcement Programs and Services


                     [DATE STAMP]                               Washington, DC 20226

                                                                www.atf.gov




              PUBLIC SAFETY ADVISORY TO ALL MICHIGAN FEDERAL FIREARMS
                                   LICENSEES

  The purpose of this public safety advisory is to notify you of an important change to the
  procedure you must follow to comply with the Brady Handgun Violence Protection Act (Brady
  Act), codified at 18 U.S.C. § 922(t), when transferring a firearm to an unlicensed person.

  The permanent provisions of the Brady Act took effect on November 30, 1998. The Brady Act
  generally requires Federal firearms licensees (FFLs) to initiate a National Instant Criminal
  Background Check System (NICS) check before transferring a firearm to an unlicensed person.
  However, the Brady Act contains exceptions to the NICS check requirement, including an
  exception for holders of certain state permits to possess, carry, or acquire firearms. The law and
  implementing regulations provide that permits issued within the past 5 years may qualify as
  alternatives to the NICS check if certain other requirements are satisfied. Most importantly, the
  authority issuing the permit must conduct a NICS background check and must deny a permit to
  anyone prohibited from possessing firearms under federal, state, or local law.

  On March 24, 2006, ATF issued an Open Letter to All Michigan FFLs informing them that ATF
  had reviewed Michigan law and determined that Michigan’s Concealed Pistol Licenses (CPLs)
  issued on or after November 22, 2005, qualified as an alternative to a NICS check. ATF’s
  determination was based on applicants satisfying the requirements set forth in MCL 28.426:
  (a) a full NICS check being conducted by an authorized Michigan government official;
  (b) a determination made by that official that the permit holder is not prohibited under federal or
  state law from possessing firearms; and (c) the permit being denied if the individual is prohibited
  from possessing a firearm under federal (or state) law.

  Based on recent information received from the Federal Bureau of Investigation, Criminal Justice
  Information Services Division Audit Unit, ATF has determined that, notwithstanding the express
  requirements of the Brady Act, its implementing regulations, and MCL 28.426, Michigan CPLs
  have been, and continue to be issued to certain individuals without a determination by Michigan
  officials as to whether they were prohibited under federal law from possessing firearms. ATF
  was specifically informed that CPLs were and continue to be issued to applicants who were
  likely prohibited due to a conviction for a misdemeanor crime of domestic violence (18 U.S.C.
  § 922(g)(9)), and that CPLs were and continue to be issued to federally prohibited habitual
  marijuana users (18 U.S.C. § 922(g)(3)) because marijuana was legalized in Michigan. 1
  1
    Marijuana (under the spelling “Marihuana”) is listed in the federal Controlled Substances Act as a Schedule I
  controlled substance and is thus unlawful to possess or use. 21 U.S.C. § 812(c)(10). Regardless of state law, federal
  law does not provide any exception allowing the use of marijuana for medicinal or recreational purposes.



                                                                                                       ATF000051
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20              PageID.139      Page 52 of 105

                                                    -2-

  LAW ENFORCEMENT ADVISORY TO ALL MICHIGAN FEDERAL FIREARMS
  LICENSEES (cont.)


  Because Michigan officials issued CPLs to individuals who are federally prohibited, firearms
  were subsequently transferred to these individuals, thereby creating a substantial public safety
  concern. For this reason, the Brady law requires us to find that Michigan CPLs no longer qualify
  as a NICS check alternative. In the interest of public safety, and effective immediately, FFLs
  in Michigan may no longer accept CPLs as an alternative to a NICS check. Unless another
  exception applies, a NICS check must be conducted whenever you transfer a firearm to an
  unlicensed person even if the individual presents an unexpired CPL.

  If you have any questions about Michigan’s Concealed Pistol License qualifying as an
  alternative to the NICS check, please call ATF’s Firearms Industry Programs Branch at
  (202) 648-7190.




                                      Marvin G. Richardson
                                        Assistant Director
                                Enforcement Programs and Services




                                                                                     ATF000052
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                PageID.140     Page 53 of 105


   From:            Carlson, Krissy Y.
   To:              Perdas, Andrew M.; Gluck, Jason H.
   Subject:         FW: Michigan permits with possible MCDV charges
   Date:            Monday, July 22, 2019 1:33:15 PM
   Attachments:     image001.png



   Hi! Please see below. Please save as a part of the Michigan Administrative
   Record.

   Krissy Y. Carlson
   Division Chief, Firearms and Explosives Industry Division
   6.N-648
   Direct: (202)
   Cell:




   From: Gilbert, Curtis W.
   Sent: Monday, July 22, 2019 12:32 PM
   To: Carlson, Krissy Y.                       ; Epstein, Eric M.
   Subject: Fwd: Michigan permits with possible MCDV charges




   Begin forwarded message:

         From: "Baker, Joseph M. (CJIS) (FBI)"
         Date: July 22, 2019 at 11:39:47 AM EDT
         To: "Gilbert, Curtis W. (ATF)"
         Subject: Michigan permits with possible MCDV charges

         Curtis,

               Good morning.   I am sorry I have not been in touch sooner on this matter.
         Mr. Collins from MI did not respond for an updated information request.   What
         we do know if that there are 13 permits that were denied and 50 that were sent to
         the counties with a “qualified” response (the county could have denied them for
         other reasons based on their research but we do not have the end results).  
         Michigan has maintained that list to go and revoke the permits, if approved at the
         county level and the AG decision supports the decision.   We are going to ask for
         a updated number for the final report. As soon as we have the response I will
         provide you with an update.

                                                                                      ATF000053
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.141   Page 54 of 105



        Thanks,
        Mike   


        Joseph “Mike” Baker
        Supervisory MAPA
        FBI – CJIS Division
        CJIS Audit Unit – NICS Audit Team
        Email:
        Desk: 304-
        Cell:




                                                                      ATF000054
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                                   PageID.142   Page 55 of 105


   From:           Perdas, Andrew M.
   To:             Gluck, Jason H.
   Subject:        FW: Michigan NICS Alternative Permits Briefing Paper and Administrative Record
   Date:           Thursday, August 15, 2019 3:43:22 PM
   Attachments:    image001.png
                   Briefing Paper - Michigan NICS Alternative Permits 8-14-2019 - final.docx
                   Michigan Administrative Record 8-14-19 final.docx


   FYI.


   From: Carlson, Krissy Y.
   Sent: Thursday, August 15, 2019 2:48 PM
   To: Gilbert, Curtis W.
   Cc: Perdas, Andrew M.                                      ; Epstein, Eric M.                        ;
   Richardson, Marvin G.                                         ; Mendoza, B. Scott

   Subject: Michigan NICS Alternative Permits Briefing Paper and Administrative Record


   Please find attached the briefing paper and administrative record for the
   Michigan NICS alternative permit issue. These documents are background
   information for the letter to the Michigan Attorney General and Open Letter to
   FFLs.

   Please let me know if you have any questions.

   Krissy Y. Carlson
   Division Chief, Firearms and Explosives Industry Division
   6.N-648
   Direct: (202)
   Cell:




                                                                                                      ATF000055
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                 PageID.143       Page 56 of 105




                             Firearms and Explosives Industry Division
                                 Firearms Industry Programs Branch
                                          August 14, 2019

  SUBJECT:      Michigan-Issued NICS Alternative Permits

  PURPOSE:      To discuss Federal firearms licensee (FFL) firearms transfers in Michigan to
                unlicensed persons who may be prohibited by Federal law from possessing a
                firearm. Specifically, Michigan firearm permits are being used as an alternative
                to a NICS background check, but many permits are issued without complying
                with 18 U.S.C. 922(t).

  BACKGROUND:

     •   Under 18 U.S.C. 922(t)(1), a licensed importer, licensed manufacturer, or licensed dealer
         (“licensee”) shall not transfer a firearm to any other person who is not licensed unless the
         licensee contacts the National Instant Criminal Background Check System (“NICS”) to
         conduct a background check on the nonlicensee.

     •   Under section 922(t)(3), a NICS background check shall not apply if the nonlicensee
         presents a permit that allows the nonlicensee to possess or acquire a firearm (i.e., the
         nonlicensee obtains a “NICS alternative” permit”). The permit must have been issued not
         more than 5 years earlier by the State in which the transfer is to take place and State law
         provides that such permit is to be issued only after an authorized government official has
         verified that the information available to such official does not indicate that possession of
         a firearm by the nonlicensee would be in violation of law. Title 27, Code of Federal
         Regulations, Section 478.102(d)(1)(iii) clarifies that the information available to such
         official includes the NICS (i.e., the authorized government official must conduct a NICS
         background check of the nonlicensee before issuing such permit).

     •   February 7, 2006: ATF received letter from State of Michigan, Office of the Attorney
         General, requesting NICS exemption status for Concealed Pistol License (CPL) issued in
         accordance with Michigan Compiled Law (MCL) 28.426. The letter stipulated that the
         permits would be issued pursuant to MCL 28.426 and the issuance process would entail
         the following:

         -   A full NICS check being conducted by an authorized Michigan government official;
         -   A determination made by that official that the permit holder is not prohibited under
             federal or state law from possessing firearms; and
         -   The permit being denied if the individual is prohibited from possessing a firearm
             under federal (or state) law.

     •   March 24, 2006: ATF Issued an Open Letter to all Michigan Federal Firearms Licensees
         (“Open Letter”) advising that Michigan CPLs issued on or after November 22, 2005
         qualified as an alternative to the NICS background check requirement.


                                                                                                     1

                                                                                        ATF000056
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                PageID.144      Page 57 of 105




     •   In 2017, ATF learned from FBI’s NICS Unit that while the Michigan State Police (MSP),
         the authority responsible for issuing CPLs, was accessing the NICS Index to obtain
         prohibited person information, it was not conducting the necessary research or rendering
         a final determination as to whether a CPL applicant was prohibited by federal law from
         possessing a firearm.

            o Specifically, ATF was informed that MSP was holding in an indefinite open
              status at least 40 CPLs because it was waiting for a decision from FBI NICS as to
              whether or not these individuals were drug abusers prohibited under 18 U.S.C.
              § 922(g)(3), or persons convicted of a misdemeanor crime of domestic violence
              prohibited under 18 U.S.C. § 922(g)(9) – federal prohibitions for which there is
              apparently no State equivalent.
            o During a conference call on June 27, 2017, with representatives from the
              Michigan State Attorney General, MSP, FBI, and ATF, ATF agreed with the FBI
              that, under the Brady law and implementing regulations, State or local officials
              were required to make a conclusive determination as to whether an individual is
              prohibited by federal law from possessing firearms, at least for the purpose of
              issuing alternate permits. ATF further clarified that Michigan officials were not
              interpreting federal law, but merely applying federal law to the facts and
              circumstances of each license applicant.
            o To assist Michigan officials in applying federal law, FBI offered to provide
              training to MSP personnel, and ATF agreed to give MSP case specific guidance
              upon request.

     •   Unlike a NICS check on a potential firearm purchaser, for alternate permit issuance, FBI
         NICS does not investigate or determine whether the prospective permit holder is
         prohibited; rather, it provides access through the NICS Index so that the State or local
         government officials can make that determination. See 28 C.F.R. 25.6(j). NICS and
         MSP disagree as to which agency must conduct the necessary research into a potentially
         prohibiting misdemeanor crime of domestic violence conviction, and make the final
         official determination as to a federal prohibition. MSP believes that since the
         misdemeanor conviction could result in a federal prohibition, but not a state prohibition,
         that it does not have the authority or expertise to make that determination.

     •   In 2019, NICS, through a pre-audit and full audit of MSP’s use of NICS, determined that
         MSP was no longer holding permits in an open status, and had approved for issuance at
         least 50 CPLs to individuals who appeared to be federally prohibited due to a conviction
         for a misdemeanor crime of domestic violence, as they refuse to conduct the necessary
         research to render a final determination as to whether the applicant was prohibited by
         federal law from receiving a firearm. It was also determined that CPLs are being issued
         to habitual marijuana users because marijuana use was legalized in Michigan.

     •   The issuance of CPLs to individuals who are prohibited by federal law from possessing
         firearms creates an unacceptable risk to public safety by allowing potentially dangerous
         individuals to obtain firearms. In light of the foregoing, ATF has determined that
         Michigan’s CPL issuance process does not meet the requirements in the Brady law.



                                                  2
                                                                                       ATF000057
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20               PageID.145     Page 58 of 105




  ISSUES IDENTIFIED BY NICS:


     •   On April 9, 2019, Joann Garrison, FBI Liaison Specialist, stated that 50 CPLs were
         issued despite applicants having potentially Misdemeanor Crime of Domestic Violence
         (MCDV) prohibitions. Per guidance from the MSP legal counsel, they were advised to
         move the applications along. Kevin Collins, Field Support Section Manager with MSP
         indicated the applications were moved to the county clerk, the county in which the person
         applied for the CPL with an indication they were unable to establish a qualifier. This
         tells the county clerk the applications were qualified by the MSP. Unless the county
         clerk found some other reason to deny, the permits were issued.

     •   On April 22, 2019, Joann Garrison, FBI Liaison Specialist, stated she received a message
         from Kevin Collins, MSP, Field Support Section Manager. Collins indicated the MSP
         legal counsel spoke with their AG and they are not interested in having a call to discuss
         matters that have been previously talked about. They are standing firm that they do not
         have to conduct research for MCDV. They are more interested in waiting to receive an
         opinion and direction from their AG. An informational brief was completed and sent to
         the AG on Wednesday, April 17, 2019.

     •   On May 24, 2019, Joann Garrison, FBI Liaison Specialist e-mailed Krissy Carlson, Steve
         McQuillan, and Eric Epstein of ATF regarding MSP’s issuance of CPLs. Garrison
         confirmed that MSP is no longer holding application pending federal determinations but
         are instead processing them all. In a follow-up e-mail, Garrison explains MSP has
         admitted to approving permits for issuance when a potential prohibition has not been
         established or cleared.

     •   In May and June 2019, FBI’s Criminal Justice Information Services Division Audit Unit
         (CJIS) conducted an audit to determine Michigan’s compliance with the use of NICS.
         CJIS found that MSP legal counsel had reversed its position pending a new opinion from
         the Michigan Attorney General’s Office, and was no longer determining whether CPL
         applicants were prohibited under federal law from possessing firearms.
             o ATF was further informed that at least 50 CPLs had been approved for issuance to
                applicants who appeared to be federally prohibited due to a conviction for a
                misdemeanor crime of domestic violence. Joann Garrison of FBI-NICS stated
                that Kevin Collins, Field Support Section Manager with MSP, disclosed this
                information to her.
             o Additionally, CPLs were also being issued to federally prohibited habitual
                marijuana users because marijuana had been legalized in Michigan.

     •   ATF representatives attempted to meet with the Michigan AG’s Office along with NICS
         during their audit closing; however, Michigan AG’s office informed NICS that they
         would not attend the meeting if ATF representatives were present.




                                                 3
                                                                                     ATF000058
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.146   Page 59 of 105




                                                                      ATF000059
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                                 PageID.147           Page 60 of 105


             DAD Graham,
             As discussed during your recent visit to the Detroit FD, sample NICS
             checks on CPL-based firearms transferees were significantly limited by our
             IOIs’ focus on the completion of in-progress inspections and FY19
             mandatory work during the month of September. As a result, fewer than
             5 inspections included sample NICS checks.

             In order to provide a broader base of data on which to base a briefing
             paper, we respectfully request a one-month extension for sampling.
             Having an additional month in which to begin FY20 firearms compliance
             inspections and perform sample NICS checks during the field phase of
             those inspections should expand the sample sufficiently. If this is
             acceptable to you, we would look to submit the briefing paper by
             November 6, 2019, which is four business days after the extra month.

             Let me know if you have any questions. Thanks, Scott Mendoza, DIO-
             Detroit

             From: Graham, Andrew R.
             Sent: Monday, August 26, 2019 10:52 AM
             To: Deir, James M. <J                  ; Mendoza, B. Scott
                                          ; Henderson, William T.
                                         ; Hummel, Hans C.

             Cc: Gilbert, Curtis W.                                ; Richardson, Marvin G.
                                                    ; McMullan, William P.
                                                   ; Lauder, George H.
                                               ; Graham, Andrew R.                         >;
             Mitchem, Marianna S.
             Subject: NICS Alternate Permit (CPL / CCW)

                                                                              ***** FOR INTERNAL USE ONLY
             ***** FOR INTERNAL USE ONLY ***** FOR INTERNAL USE ONLY *****

             Good morning SACs and DIOs I hope you are all doing well. I am sending
             this message on behalf of EPS as discussions with the FBI over states with
             NICS alternate permit use continues. In light of the recent issues identified
             with your AOR’s NICS Alt permits, we recommend that your IOIs conduct
             sample background checks on purchasers who are using these permits.
             As you know, we were recently permitted to send out a Public Safety
             Advisory for Alabama FFL’s revoking their use of CPLs in lieu of NICS. The
             Nashville FD was able to provide several examples of how prohibited
             persons were identified as receiving firearms due to their use of these
             CPLs. This information was extremely useful in our argument to be able
             to revoke their CPLs. So, effective September 01, 2019 and concurrently


                                                                                                            ATF000060
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                 PageID.148        Page 61 of 105


             for 30 days, during DE firearm compliance inspections have your IOIs run
             (10 - 15) sample NICS background checks on non-licensees using a
             CCW/CPL to obtain firearms. Please present this analysis in a briefing
             paper format to DAD Gilbert and I by the close of business October 4th
             2019. I appreciate your assistance with this matter. Feel free to contact
             me if you have any questions. Thank you and have a great week.




             Andrew R. Graham
             Deputy Assistant Director (IO)
             Desk# 202-6
             Cell#
             E-Mail:
             <image001.jpg>




                                                                                         ATF000061
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.149   Page 62 of 105




                                                                      ATF000062
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.150   Page 63 of 105




                                                                      ATF000063
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                              PageID.151   Page 64 of 105


   From:            Perdas, Andrew M.
   To:              Firearms Industry Programs Branch Staff
   Subject:         FW: Michigan Open Letter Draft Update
   Date:            Monday, January 6, 2020 8:53:13 AM
   Attachments:     image001.png
                    Open Letter to Michigan re Alternate Permits 1-06-2020.docx


   For your awareness. The attached advisory letter will be sent to Michigan FFLs in the near future.


   From: Carlson, Krissy Y.
   Sent: Monday, January 6, 2020 8:44 AM
   To: Lange, Andrew R.
   Cc: Mitchem, Marianna S.                                             ; Perdas, Andrew M.
                             ; Vann, James P.
   Subject: Michigan Open Letter Draft Update

   Hi! For today’s briefing, please find attached with edits changing “Open Letter” to “Public Safety
   Advisory”.


   Krissy Y. Carlson
   Division Chief, Firearms and Explosives Industry Division
   6.N-648
   Direct: (202)
   Cell:




                                                                                                 ATF000064
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                       PageID.152   Page 65 of 105



                                                      U.S. Department of Justice

                                                      Bureau of Alcohol, Tobacco,
                                                      Firearms and Explosives

                                                      Enforcement Programs and Services

                                                      Washington, DC 20226

                                                      www.atf.gov


        PUBLIC SAFETY ADVISORY TO ALL MICHIGAN FEDERAL FIREARMS
                               LICENSEES

  The purpose of this Public Safety Advisory is to inform you of an important change to the
  procedure you must follow to comply with the Brady Handgun Violence Prevention Act (Brady
  law), 18 U.S.C. § 922(t), when transferring a firearm to an unlicensed person.

  The Brady law generally requires FFLs to initiate a National Instant Criminal Background Check
  System (NICS) check before transferring a firearm to an unlicensed person. Nonetheless,
  pursuant to 18 U.S.C. § 922(t)(3), the Brady law contains exceptions to the NICS check,
  including an exception for holders of certain State permits to possess, carry, or acquire firearms.
  The law and implementing regulations provide that permits issued within the past 5 years may
  qualify as alternatives to the NICS check if certain other requirements are satisfied. This
  includes a requirement that a government official verifies that the possession of the firearm
  would not be in violation of law.

  On March 24, 2006, the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) published
  an Open Letter to all Michigan Federal firearm licensees (FFLs) finding that a Michigan State
  Concealed Pistol License (CPL) issued on or after November 22, 2005, could be used as an
  alternative to initiating a NICS background check prior to transferring a firearm to an unlicensed
  person.

  ATF based this determination on the requirements of 18 U.S.C. § 922(t) and the requirements set
  forth in State statute MCL 28.426. In relevant part, that State statute required that a license
  “shall not be issued to an applicant” unless “[t]he issuing agency has determined through the
  federal national instant criminal background check system (NICS) that the applicant is not
  prohibited under federal law from possessing or transporting a firearm.”

  In spite of this specific statutory requirement, ATF recently received information from the
  Federal Bureau of Investigation, Criminal Justice Information Services Division Audit Unit that
  Michigan CPLs have been, and continue to be issued to certain applicants without a
  determination by Michigan officials as to whether the applicant is prohibited under Federal law
  from possessing or transporting firearms. Specifically, ATF learned that CPLs were and
  continue to be issued to applicants who were likely prohibited due to a conviction for a
  misdemeanor crime of domestic violence (18 U.S.C. § 922(g)(9)), and to habitual marijuana
  users (18 U.S.C. § 922(g)(3)). Although possession and use of marijuana is lawful in Michigan,



                                                                                          ATF000065
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20               PageID.153      Page 66 of 105

                                                 -2-

  OPEN LETTER TO ALL MICHIGAN FEDERAL FIREARMS LICENSEES (continued)


  marijuana remains a “controlled substance” under Federal law, and those using marijuana are
  prohibited from possessing or transporting a firearm pursuant to 18 U.S.C. 922(g)(3).

  The ATF Open Letter issued to All Michigan Federal Firearms Licensees on March 24, 2006 is
  rescinded as of the date of this letter because, as explained above, a valid Michigan CPL is no
  longer a NICS alternative under 18 U.S.C. § 922(t).

  All Michigan FFLs are required to conduct a NICS background check prior to the transfer
  of a firearm to a non-licensee, even if that individual possesses a valid, unexpired CPL.

  If you have any questions about this Public Safety Advisory, please call ATF’s Firearms Industry
  Programs Branch at (202) 648-7190.




                                         Curtis W. Gilbert
                                     Acting Assistant Director
                                Enforcement Programs and Services




                                                                                      ATF000066
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                               PageID.154   Page 67 of 105


   From:            Carlson, Krissy Y.
   To:              Perdas, Andrew M.
   Cc:              Mitchem, Marianna S.; Gluck, Jason H.
   Subject:         FW: Michigan Open Letter Draft Update
   Date:            Monday, January 6, 2020 10:51:49 AM
   Attachments:     Open Letter to Michigan re Alternate Permits 1-06-2020ARL.docx
                    image001.png


   Please find attached for your records.


   Krissy Y. Carlson
   Division Chief, Firearms and Explosives Industry Division
   6.N-648
   Direct: (202)
   Cell:




   From: Lange, Andrew R.
   Sent: Monday, January 06, 2020 10:20 AM
   To: Carlson, Krissy Y.
   Subject: RE: Michigan Open Letter Draft Update

   Krissy,

   I added space at the beginning for a date stamp and fixed a spacing issue on the 2nd
   page.

   Thanks.

   Andrew

   From: Carlson, Krissy Y.
   Sent: Monday, January 6, 2020 8:44 AM
   To: Lange, Andrew R.
   Cc: Mitchem, Marianna S.                                              Perdas, Andrew M.
                             ; Vann, James P.
   Subject: Michigan Open Letter Draft Update

   Hi! For today’s briefing, please find attached with edits changing “Open Letter” to “Public Safety
   Advisory”.


   Krissy Y. Carlson

                                                                                                  ATF000067
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20         PageID.155   Page 68 of 105


   Division Chief, Firearms and Explosives Industry Division
   6.N-648
   Direct: (202)
   Cell:




                                                                            ATF000068
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                       PageID.156   Page 69 of 105



                                                      U.S. Department of Justice

                                                      Bureau of Alcohol, Tobacco,
                                                      Firearms and Explosives

                                                      Enforcement Programs and Services

                                                      Washington, DC 20226

                                                      www.atf.gov




        PUBLIC SAFETY ADVISORY TO ALL MICHIGAN FEDERAL FIREARMS
                               LICENSEES

  The purpose of this Public Safety Advisory is to inform you of an important change to the
  procedure you must follow to comply with the Brady Handgun Violence Prevention Act (Brady
  law), 18 U.S.C. § 922(t), when transferring a firearm to an unlicensed person.

  The Brady law generally requires FFLs to initiate a National Instant Criminal Background Check
  System (NICS) check before transferring a firearm to an unlicensed person. Nonetheless,
  pursuant to 18 U.S.C. § 922(t)(3), the Brady law contains exceptions to the NICS check,
  including an exception for holders of certain State permits to possess, carry, or acquire firearms.
  The law and implementing regulations provide that permits issued within the past 5 years may
  qualify as alternatives to the NICS check if certain other requirements are satisfied. This
  includes a requirement that a government official verifies that the possession of the firearm
  would not be in violation of law.

  On March 24, 2006, the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) published
  an Open Letter to all Michigan Federal firearm licensees (FFLs) finding that a Michigan State
  Concealed Pistol License (CPL) issued on or after November 22, 2005, could be used as an
  alternative to initiating a NICS background check prior to transferring a firearm to an unlicensed
  person.

  ATF based this determination on the requirements of 18 U.S.C. § 922(t) and the requirements set
  forth in State statute MCL 28.426. In relevant part, that State statute required that a license
  “shall not be issued to an applicant” unless “[t]he issuing agency has determined through the
  federal national instant criminal background check system (NICS) that the applicant is not
  prohibited under federal law from possessing or transporting a firearm.”

  In spite of this specific statutory requirement, ATF recently received information from the
  Federal Bureau of Investigation, Criminal Justice Information Services Division Audit Unit that
  Michigan CPLs have been, and continue to be issued to certain applicants without a
  determination by Michigan officials as to whether the applicant is prohibited under Federal law
  from possessing or transporting firearms. Specifically, ATF learned that CPLs were and
  continue to be issued to applicants who were likely prohibited due to a conviction for a



                                                                                          ATF000069
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20               PageID.157      Page 70 of 105

                                                 -2-

  OPEN LETTER TO ALL MICHIGAN FEDERAL FIREARMS LICENSEES (continued)

  misdemeanor crime of domestic violence (18 U.S.C. § 922(g)(9)), and to habitual marijuana
  users (18 U.S.C. § 922(g)(3)). Although possession and use of marijuana is lawful in Michigan,
  marijuana remains a “controlled substance” under Federal law, and those using marijuana are
  prohibited from possessing or transporting a firearm pursuant to 18 U.S.C. 922(g)(3).

  The ATF Open Letter issued to All Michigan Federal Firearms Licensees on March 24, 2006 is
  rescinded as of the date of this letter because, as explained above, a valid Michigan CPL is no
  longer a NICS alternative under 18 U.S.C. § 922(t).

  All Michigan FFLs are required to conduct a NICS background check prior to the transfer
  of a firearm to a non-licensee, even if that individual possesses a valid, unexpired CPL.

  If you have any questions about this Public Safety Advisory, please call ATF’s Firearms Industry
  Programs Branch at (202) 648-7190.




                                         Curtis W. Gilbert
                                     Acting Assistant Director
                                Enforcement Programs and Services




                                                                                      ATF000070
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                                  PageID.158            Page 71 of 105


   From:              Lange, Andrew R.
   To:                Allen, Joseph J.
   Cc:                Gilbert, Curtis W.
   Subject:           RE: MI Advisory Letter on Alternate Permits
   Date:              Wednesday, February 12, 2020 4:46:19 PM
   Attachments:       Open Letter to Michigan re Alternate Permits 1-06-2020.docx


   We would like to get this out as soon as possible. I attached a copy of the letter for
   review. Thanks.

   From: Allen, Joseph J.
   Sent: Wednesday, February 12, 2020 4:38 PM
   To: Lange, Andrew R.
   Subject: Re: MI Advisory Letter on Alternate Permits

   Yes, but given the elapsed time since we briefed, we’ll need to update DOJ. What’s the target date?

   On Feb 12, 2020, at 3:24 PM, Lange, Andrew R.                                             wrote:

         Hi Joe,

         Has the Michigan advisory letter on alternate permits been approved for
         release?

         Thanks.

         Andrew

         Andrew Lange
         Acting Deputy Assistant Director
         Office of Enforcement Programs and Services
         Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF)
         99 New York Avenue, N.E.
         Room 5N-603
         Washington, DC 20226
         202-
         NOTICE: This e-mail message and any attached files are intended solely for the use of the addressee(s) named
         above in connection with official business. This communication may contain Sensitive But Unclassified
         information that may be statutorily or otherwise prohibited from being released without appropriate approval.
         Any review, use, or dissemination of this e-mail message and any attached file(s) in any form outside of the
         Bureau of Alcohol, Tobacco, Firearms & Explosives or the Department of Justice without express
         authorization is strictly prohibited.




                                                                                                               ATF000071
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                             PageID.159     Page 72 of 105


   From:            Epstein, Eric M.
   To:              Gilbert, Curtis W.; Mitchem, Marianna S.
   Subject:         FW: Michigan Letters
   Date:            Wednesday, February 26, 2020 3:09:39 PM
   Attachments:     Open Letter to Michigan re Alternate Permits 11-20-2019.docx
                    Letter to Michigan re Alternate Permits 11-20-2019.docx
                    image001.png


   Here is the most recent version I found (11-20-19), with Andrew’s edits, but I thought the Open
   Letter had been renamed a “Public Safety Advisory.”

   - Eric

   Eric M. Epstein, Senior Policy Counsel
   Bureau of Alcohol, Tobacco, Firearms and Explosives
   United States Department of Justice
   99 New York Ave., NE, Room 6E-363
   Washington, D.C. 20226
   Tel: 202-

   From: Lange, Andrew R.
   Sent: Wednesday, November 20, 2019 12:48 PM
   To: Gilbert, Curtis W.
   Cc: Epstein, Eric M.                      ; Vann, James P.                                ; Close, Valentina
                               Knapp, Michael S.                                    ; Mitchem, Marianna S.
                                  Carlson, Krissy Y.
   Subject: RE: Michigan Letters

   Approved.

   From: Carlson, Krissy Y.
   Sent: Wednesday, November 20, 2019 12:45 PM
   To: Lange, Andrew R.                         ; Gilbert, Curtis W.
   Cc: Epstein, Eric M.                    ; Vann, James P.                                  ; Close, Valentina
                            ; Knapp, Michael S.                                     ; Mitchem, Marianna S.

   Subject: RE: Michigan Letters

   Please find amended letters attached.


   Krissy Y. Carlson
   Division Chief, Firearms and Explosives Industry Division
   6.N-648
   Direct: (202)
   Cell:



                                                                                                   ATF000072
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.160   Page 73 of 105




                                                                      ATF000073
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                               PageID.161            Page 74 of 105


   From:            Gilbert, Curtis W.
   To:              Epstein, Eric M.; Mitchem, Marianna S.
   Subject:         FW: Michigan Letters
   Date:            Wednesday, February 26, 2020 1:09:00 PM
   Attachments:     image001.png
                    Open Letter to Michigan re Alternate Permits 11-18-2019.docx
                    Letter to Michigan re Alternate Permits 11-18-19.docx


   Here is what I have.




   From: Gilbert, Curtis W.
   Sent: Monday, November 18, 2019 3:54 PM
   To: Allen, Joseph J.                                                            Board, Daniel L., Jr.

   Subject: FW: Michigan Letters




   From: Carlson, Krissy Y.
   Sent: Monday, November 18, 2019 3:53 PM
   To: Gilbert, Curtis W.
   Cc: Lange, Andrew R.                            ; Epstein, Eric M.                                 ; Vann,
   James P.                        ; Close, Valentina                                       ; Knapp, Michael S.
                             ; Mitchem, Marianna S.
   Subject: Michigan Letters

   Hi! Please find attached the updated letters for Michigan



   Krissy Y. Carlson
   Division Chief, Firearms and Explosives Industry Division
   6.N-648
   Direct: (202)
   Cell:




                                                                                                           ATF000074
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                             PageID.162   Page 75 of 105


   From:            Allen, Joseph J.
   To:              Deir, James M.; Mendoza, B. Scott; McQuillan, Stephen L.
   Cc:              Richardson, Marvin G.; Gilbert, Curtis W.; Lauder, George H.
   Subject:         Michigan CPL Letter/Advisory -Monday
   Date:            Sunday, March 1, 2020 12:50:24 PM
   Attachments:     Michigan Public Safety Advisory final draft 2-29-2020.pdf
                    Michigan AG Letter final draft 2-29-2020.pdf


   All, My apology for the Sunday email. Per my discussions with SAC Deir and ADD Richardson, I will
   be in the Detroit FD tomorrow to ease logistics on outreach to both Michigan US Attorneys, MSP,
   and the Michigan AG’s office regarding the issuance of the letter to AG Nessel and posting of the
   public safety advisory. The final letter and advisory are attached and will be signed by AD Gilbert &
   dated effective 3/2 (Tuesday).

   For notifications, we will follow the same basic process used previously: SAC notice call to the U.S.
   Attorneys (with me as Director rep); notice call to MSP (with SAC, DIO Mendoza, DC McQuillan, and
   me – if necessary-- as Director rep) , and notice call by ADD Richardson to AG Nessel (or her
   designee).

   Despite my late notice, we can hopefully accomplish all three notice calls tomorrow, with Tuesday
   also available for AG call if needed.

   Please let me know if you have any questions.

   Thanks, Joe




                                                                                                ATF000075
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.163   Page 76 of 105




                                                                      ATF000076
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                PageID.164      Page 77 of 105

                                                 -2-

  PUBLIC SAFETY ADVISORY TO ALL MICHIGAN FEDERAL FIREARMS LICENSEES
  (continued)


  continue to be issued to applicants who were likely prohibited due to a conviction for a
  misdemeanor crime of domestic violence (18 U.S.C. § 922(g)(9)), and to habitual marijuana
  users (18 U.S.C. § 922(g)(3)). Although possession and use of marijuana is not unlawful under
  Michigan law, marijuana remains a "controlled substance" under Federal law, and those using
  marijuana are prohibited from possessing or transporting a firearm pursuant to 18 U.S.C.
  § 922(g)(3).

  The ATF Open Letter issued to All Michigan Federal Firearms Licensees on March 24, 2006 is
  rescinded as of the date of this letter because, as explained above, a valid Michigan CPL is no
  longer a NICS alternative under 18 U.S.C. § 922(t).

  All Michigan FFLs are required to conduct a NICS background check prior to the transfer
  of a firearm to a non-licensee, even if that individual possesses a valid, unexpired CPL.

  If you have any questions about this Open Letter, please call ATF's Firearms Industry Programs
  Branch at (202) 648-7190.




                                                                                      ATF000077
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.165   Page 78 of 105




                                                                      ATF000078
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.166   Page 79 of 105




                                                                      ATF000079
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                             PageID.167         Page 80 of 105

                                                          -3-

  Honorable Dana Nessel, Attorney General
  State of Michigan

  violence, and that CPLs were being issued to federally prohibited habitual marijuana users
  because marijuana had been legalized in Michigan.3

  The issuance of CPLs to individuals who are prohibited by Federal law from possessing firearms
  creates an unacceptable risk to public safety by allowing potentially dangerous individuals to
  obtain firearms. In light of the foregoing, ATF has determined that Michigan's CPL issuance
  process does not meet the requirements set forth in the Brady law. Consequently, effective
  immediately, Michigan's CPLs no longer qualify as a NICS check alternative; ATF has issued
  the enclosed Public Safety Advisory to all Michigan FFLs reflecting this determination.

  If the State of Michigan desires to have its CPLs again qualify as an alternative to NICS, the
  following corrective measures will need to be taken:

  1.      The State must ensure that CPLs are only issued after an authorized government official
          has conducted a full NICS check, including the Immigration Alien Query (IAQ),
          conducts the necessary research, and if the official determines that there exists a Federal
          prohibitor, the prohibited applicant does not receive a CPL, as required by MCL 28.426;
  2.      A full NICS check, including the IAQ, must be completed by an authorized Michigan
          official on all individuals previously issued CPLs without a full NICS check or without
          conducting the necessary research and make an updated prohibited person determination;
  3.      All CPLs previously issued to individuals found to be prohibited from receiving or
          possessing firearms under Federal or State law must be revoked, pursuant to MCL 28.428
          or other applicable law, and recovered from those individuals; and
  4.      Should you determine that an individual is in possession of a firearm in violation of
          Federal, but not State law, those cases should immediately be referred to the local ATF
          field office.

  Unless these corrective measures are fully implemented, FFLs will be unable to accept Michigan
  CPLs as a NICS alternative under the Brady law. If you have any questions, please do not
  hesitate to contact ATF. Likewise, if the State of Michigan is interested in establishing a CPL
  program that meets the requirements to qualify as a NICS check alternative, ATF stands ready to
  provide technical guidance. Please do not hesitate to contact me directly at 202-648-7122.

                                                  Sincerely yours,




                                           Acting Assistant Director
                                      Enforcement Programs and Services


  3Marijuana (under the spelling "Marihuana") is listed in the Federal Controlled Substances Act as a Schedule I
  controlled substance. 21 U.S.C. § 8 I 2(c)(10). Regardless of State Jaw, Federal law does not provide any exception
  allowing the use of marijuana for medicinal or recreational purposes.


                                                                                                       ATF000080
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.168   Page 81 of 105




                                                                      ATF000081
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.169   Page 82 of 105




                                                                      ATF000082
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.170   Page 83 of 105




                                                                      ATF000083
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                        PageID.171   Page 84 of 105



                                                       U.S. Department of Justice

                                                       Bureau of Alcohol, Tobacco,
                                                       Firearms and Explosives

                                                       Enforcement Programs and Services

                                                       Washington, DC 20226

                                                       www.atf.gov


        PUBLIC SAFETY ADVISORY TO ALL MICHIGAN FEDERAL FIREARMS
                               LICENSEES

  The purpose of this Open Letter is to advise you of an important change to the procedure you
  must follow to comply with the Brady Handgun Violence Prevention Act (Brady law), 18 U.S.C.
  § 922(t), when transferring a firearm to an unlicensed person.

  The Brady law generally requires FFLs to initiate a National Instant Criminal Background Check
  System (NICS) check before transferring a firearm to an unlicensed person. Nonetheless,
  pursuant to 18 U.S.C. § 922(t)(3), the Brady law contains exceptions to the NICS check,
  including an exception for holders of certain State permits to possess, carry, or acquire firearms.
  The law and implementing regulations provide that permits issued within the past 5 years may
  qualify as alternatives to the NICS check if certain other requirements are satisfied. This
  includes a requirement that a government official verifies that the possession of the firearm
  would not be in violation of law.

  On March 24, 2006, the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) published
  an Open Letter to all Michigan Federal firearm licensees (FFLs) finding that a Michigan State
  Concealed Pistol License (CPL) issued on or after November 22, 2005, could be used as an
  alternative to initiating a NICS background check prior to transferring a firearm to an unlicensed
  person.

  ATF based this determination on the requirements of 18 U.S.C. § 922(t) and the requirements set
  forth in State statute MCL 28.426(2). In relevant part, that State statute required that a CPL shall
  not be issued to an applicant unless the Michigan State Police “has determined through the
  federal national instant criminal background check system that the applicant is not prohibited
  under federal law from possessing or transporting a firearm [and] has verified through the United
  States Immigration and Customs Enforcement databases that the applicant is not an illegal alien
  or a nonimmigrant alien.”

  In spite of this specific statutory requirement, ATF recently received information from the
  Federal Bureau of Investigation, Criminal Justice Information Services Division Audit Unit that
  Michigan CPLs have been, and continue to be issued to certain applicants without a
  determination by Michigan officials as to whether the applicant is prohibited under Federal law
  from possessing or transporting firearms. Specifically, ATF learned that CPLs were and
  continue to be issued to applicants who were likely prohibited due to a conviction for a



                                                                                           ATF000084
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20               PageID.172      Page 85 of 105

                                                 -2-

  PUBLIC SAFETY ADVISORY TO ALL MICHIGAN FEDERAL FIREARMS LICENSEES
  (continued)


  misdemeanor crime of domestic violence (18 U.S.C. § 922(g)(9)), and to habitual marijuana
  users (18 U.S.C. § 922(g)(3)). Although possession and use of marijuana is not unlawful under
  Michigan law, marijuana remains a “controlled substance” under Federal law, and those using
  marijuana are prohibited from possessing or transporting a firearm pursuant to 18 U.S.C.
  § 922(g)(3).

  The ATF Open Letter issued to All Michigan Federal Firearms Licensees on March 24, 2006 is
  rescinded as of the date of this letter because, as explained above, a valid Michigan CPL is no
  longer a NICS alternative under 18 U.S.C. § 922(t).

  All Michigan FFLs are required to conduct a NICS background check prior to the transfer
  of a firearm to a non-licensee, even if that individual possesses a valid, unexpired CPL.

  If you have any questions about this Open Letter, please call ATF’s Firearms Industry Programs
  Branch at (202) 648-7190.




                                         Curtis W. Gilbert
                                     Acting Assistant Director
                                Enforcement Programs and Services




                                                                                      ATF000085
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.173   Page 86 of 105




                                                                      ATF000086
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                    PageID.174    Page 87 of 105


   From:           Gilbert, Curtis W.
   To:             Lange, Andrew R.
   Subject:        Fwd: Letter to Michigan AG re Alternate Permits
   Date:           Friday, March 6, 2020 11:30:37 AM




   Begin forwarded message:


          From: "Allen, Joseph J."
          Date: February 28, 2020 at 12:27:28 PM EST
          To: "Gilbert, Curtis W."
          Subject: Re: Letter to Michigan AG re Alternate Permits



          Curtis, It was cleared along with the Minnesota letter last fall through ODAG
          (Adam Braverman POC at that time) and OAG (Tim Shea POC at that time).
          When we have the final, I’ll update the new DAG POC John Higgins.

          Thanks, Joe

          On Feb 28, 2020, at 11:29 AM, Gilbert, Curtis W.
          wrote:


                Joe
                Who over at the department has been notified of this? Want to make
                sure Cox is aware.

                Curtis


                         On Feb 27, 2020, at 3:43 PM, Allen, Joseph J.
                                                  wrote:



                         Curtis, Marvin and I have reviewed and concur with the small
                         edits. Please accept the edits and update final draft.

                         We will set up the AG/USA call on Monday.

                         Thanks, Joe


                         From: Gilbert, Curtis W.
                         Sent: Thursday, February 27, 2020 12:39 PM
                         To: Allen, Joseph J.


                                                                                        ATF000087
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20               PageID.175   Page 88 of 105


                  Subject: Fwd: Letter to Michigan AG re Alternate Permits

                  FYSA




                  Begin forwarded message:

                         From: "Epstein, Eric M."

                         Date: February 27, 2020 at 11:38:11 AM EST
                         To: "Gilbert, Curtis W."

                         Cc: "Paskalis, Anne Marie"
                                                         "Lange,
                         Andrew R."                           , "Chu,
                         Vivian S."
                         Subject: Letter to Michigan AG re Alternate
                         Permits


                         Hi Curtis - I mentioned that our Division
                         Counsel had a couple of last minute edits to the
                         Michigan alternate permit letters, for which I
                         agree. Hopefully, it’s not too late to
                         incorporate these minor changes. Please see
                         attached.

                         Thanks,

                         - Eric

                         Eric M. Epstein, Senior Policy Counsel
                         Bureau of Alcohol, Tobacco, Firearms and
                         Explosives
                         United States Department of Justice
                         99 New York Ave., NE, Room 6E-363
                         Washington, D.C. 20226
                         Tel: 202-




                                                                                  ATF000088
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.176   Page 89 of 105




                                                                      ATF000089
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.177   Page 90 of 105




                                                                      ATF000090
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                             PageID.178   Page 91 of 105


   From:            Allen, Joseph J.
   To:              Deir, James M.; Mendoza, B. Scott; McQuillan, Stephen L.
   Cc:              Richardson, Marvin G.; Gilbert, Curtis W.; Lauder, George H.
   Subject:         Michigan CPL Letter/Advisory -Monday
   Date:            Sunday, March 1, 2020 12:50:24 PM
   Attachments:     Michigan Public Safety Advisory final draft 2-29-2020.pdf
                    Michigan AG Letter final draft 2-29-2020.pdf


   All, My apology for the Sunday email. Per my discussions with SAC Deir and ADD Richardson, I will
   be in the Detroit FD tomorrow to ease logistics on outreach to both Michigan US Attorneys, MSP,
   and the Michigan AG’s office regarding the issuance of the letter to AG Nessel and posting of the
   public safety advisory. The final letter and advisory are attached and will be signed by AD Gilbert &
   dated effective 3/2 (Tuesday).

   For notifications, we will follow the same basic process used previously: SAC notice call to the U.S.
   Attorneys (with me as Director rep); notice call to MSP (with SAC, DIO Mendoza, DC McQuillan, and
   me – if necessary-- as Director rep) , and notice call by ADD Richardson to AG Nessel (or her
   designee).

   Despite my late notice, we can hopefully accomplish all three notice calls tomorrow, with Tuesday
   also available for AG call if needed.

   Please let me know if you have any questions.

   Thanks, Joe




                                                                                                ATF000091
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.179   Page 92 of 105




                                                                      ATF000092
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                PageID.180      Page 93 of 105

                                                 -2-

  PUBLIC SAFETY ADVISORY TO ALL MICHIGAN FEDERAL FIREARMS LICENSEES
  (continued)


  continue to be issued to applicants who were likely prohibited due to a conviction for a
  misdemeanor crime of domestic violence (18 U.S.C. § 922(g)(9)), and to habitual marijuana
  users (18 U.S.C. § 922(g)(3)). Although possession and use of marijuana is not unlawful under
  Michigan law, marijuana remains a "controlled substance" under Federal law, and those using
  marijuana are prohibited from possessing or transporting a firearm pursuant to 18 U.S.C.
  § 922(g)(3).

  The ATF Open Letter issued to All Michigan Federal Firearms Licensees on March 24, 2006 is
  rescinded as of the date of this letter because, as explained above, a valid Michigan CPL is no
  longer a NICS alternative under 18 U.S.C. § 922(t).

  All Michigan FFLs are required to conduct a NICS background check prior to the transfer
  of a firearm to a non-licensee, even if that individual possesses a valid, unexpired CPL.

  If you have any questions about this Open Letter, please call ATF's Firearms Industry Programs
  Branch at (202) 648-7190.




                                                                                      ATF000093
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.181   Page 94 of 105




                                                                      ATF000094
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.182   Page 95 of 105




                                                                      ATF000095
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                             PageID.183         Page 96 of 105

                                                          -3-

  Honorable Dana Nessel, Attorney General
  State of Michigan

  violence, and that CPLs were being issued to federally prohibited habitual marijuana users
  because marijuana had been legalized in Michigan.3

  The issuance of CPLs to individuals who are prohibited by Federal law from possessing firearms
  creates an unacceptable risk to public safety by allowing potentially dangerous individuals to
  obtain firearms. In light of the foregoing, ATF has determined that Michigan's CPL issuance
  process does not meet the requirements set forth in the Brady law. Consequently, effective
  immediately, Michigan's CPLs no longer qualify as a NICS check alternative; ATF has issued
  the enclosed Public Safety Advisory to all Michigan FFLs reflecting this determination.

  If the State of Michigan desires to have its CPLs again qualify as an alternative to NICS, the
  following corrective measures will need to be taken:

  1.      The State must ensure that CPLs are only issued after an authorized government official
          has conducted a full NICS check, including the Immigration Alien Query (IAQ),
          conducts the necessary research, and if the official determines that there exists a Federal
          prohibitor, the prohibited applicant does not receive a CPL, as required by MCL 28.426;
  2.      A full NICS check, including the IAQ, must be completed by an authorized Michigan
          official on all individuals previously issued CPLs without a full NICS check or without
          conducting the necessary research and make an updated prohibited person determination;
  3.      All CPLs previously issued to individuals found to be prohibited from receiving or
          possessing firearms under Federal or State law must be revoked, pursuant to MCL 28.428
          or other applicable law, and recovered from those individuals; and
  4.      Should you determine that an individual is in possession of a firearm in violation of
          Federal, but not State law, those cases should immediately be referred to the local ATF
          field office.

  Unless these corrective measures are fully implemented, FFLs will be unable to accept Michigan
  CPLs as a NICS alternative under the Brady law. If you have any questions, please do not
  hesitate to contact ATF. Likewise, if the State of Michigan is interested in establishing a CPL
  program that meets the requirements to qualify as a NICS check alternative, ATF stands ready to
  provide technical guidance. Please do not hesitate to contact me directly at 202-648-7122.

                                                  Sincerely yours,




                                           Acting Assistant Director
                                      Enforcement Programs and Services


  3Marijuana (under the spelling "Marihuana") is listed in the Federal Controlled Substances Act as a Schedule I
  controlled substance. 21 U.S.C. § 8 I 2(c)(10). Regardless of State Jaw, Federal law does not provide any exception
  allowing the use of marijuana for medicinal or recreational purposes.


                                                                                                       ATF000096
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.184   Page 97 of 105




                                                                      ATF000097
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                     PageID.185        Page 98 of 105



                                      Michigan NICS Alternate Permits

     •   The Brady Act generally requires Federal firearms licensees (FFLs) to initiate a National Instant
         Criminal Background Check System (NICS) check before transferring a firearm to an unlicensed
         person.

     •   There are some limited exceptions to this rule; one of these exceptions allows FFL to transfer to
         non-licensed individuals who possess certain state-issued permit to possess, carry or acquire
         firearms (commonly referred to as “NICS alternates”). Most commonly these permits are known
         as “concealed carry” or “carry permits.”
              o For a state-issued permit to qualify as a “NICS alternate” the holder of the permit must
                 be subject to a state/county-run NICS check within the past 5 years.

     •   Michigan has two permits which have been certified as “NICS” alternatives:

             o   Michigan License to Purchase (LTP) certified as “NICS” alternative by ATF in 1998. This
                 permit is issued by local police departments.

             o   Michigan Concealed Pistol License (CPL) certified as “NICS Alternative” by ATF in 2006.
                 This permit is issued by the Michigan State Police (MSP).

     •   Michigan LTP’s are still a valid NICS alternative.

     •   Michigan CPL has been revoked.

     •   After a FBI NICS audit revealed non-compliance with the background check requirement, in
         2017, ATF worked with MSP and Michigan’s Attorney General’s office to address concerns.
             o ATF continued conversations with MSP and Michigan’s Attorney General’s office in 2018
                  & 2019.

     •   A subsequent NICS audit in May and June 2019, found that MSP was no longer determining
         whether CPL applicants were prohibited under federal law from possessing firearms. MSP was
         not conducting the necessary research or rendering a final determination as to whether a CPL
         applicant was prohibited by federal law from possessing a firearm. ATF was specifically informed
         that CPLs were and continue to be issued to applicants who were likely prohibited due to a
         conviction for a misdemeanor crime of domestic violence (18 U.S.C. § 922(g)(9)), and that CPLs
         were and continue to be issued to federally prohibited habitual marijuana users (18 U.S.C. §
         922(g)(3)) because marijuana was legalized in Michigan.




                                                                                             ATF000098
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                      PageID.186      Page 99 of 105


   From:            Perdas, Andrew M.
   To:              Firearms Industry Programs Branch Staff
   Subject:         FW: Michigan Public Safety Advisory-NICS 3.3.2020.pdf
   Date:            Monday, March 2, 2020 11:56:17 AM
   Attachments:     Michigan Public Safety Advisory-NICS 3.3.2020.pdf


   Attached is the letter we are sending out. Please proof read.   I believe the AL letter may have had a
   typo.

   Thanks for your help.
   Andy



   From: Perdas, Andrew M.
   Sent: Monday, March 2, 2020 11:53 AM
   To: Mitchem, Marianna S.
   Subject: Michigan Public Safety Advisory-NICS 3.3.2020.pdf




                                                                                             ATF000099
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.187   Page 100 of
                                    105




                                                                      ATF000100
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.188   Page 101 of
                                    105




                                                                      ATF000101
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20                                  PageID.189          Page 102 of
                                    105

  From:               Perdas, Andrew M.
  To:                 Gluck, Jason H.
  Subject:            FW: Michigan CPL Advisory
  Date:               Wednesday, March 11, 2020 1:48:10 PM




  Please see the timeline below and add to the admin. record.


  -----Original Message-----
  From: Mitchem, Marianna S.
  Sent: Wednesday, March 11, 2020 1:45 PM
  To: Perdas, Andrew M.
  Subject: FW: Michigan CPL Advisory

  For the Michigan Timeline:

  I received notification to send out the letter and post it on atf.gov from CoS Joe Allen on 3/3 (see below). I
  immediately notified the Web Media team and instructed them to post it to atf.gov under the firearms-what's new
  section. Additionally, the letter was emailed via GOV.Delivery to all Michigan FFLs with an email address on file
  (1,261 total). I notified the corporate retailer group via email on 3/3 as well. A FFL alert was also sent out on 3/3.
  On 3/4, hard copy letters were mailed to all Michigan FFLs.

  Marianna Mitchem
  Chief, Firearms and Explosives Industry Division Enforcement Programs and Services
  202-          (office)
                (cell)


  -----Original Message-----
  From: Gilbert, Curtis W.
  Sent: Tuesday, March 3, 2020 3:23 PM
  To: Mitchem, Marianna S.
  Subject: FW: Michigan CPL Advisory



  -----Original Message-----
  From: Allen, Joseph J.
  Sent: Tuesday, March 03, 2020 3:22 PM
  To: Gilbert, Curtis W.                           ; Board, Daniel L., Jr.                           ; Bennett, Megan
  A.
  Cc: Richardson, Marvin G.                                   ; Chittum, Thomas L.
  Lauder, George H.                              ; Deir, James M.                         ; Roessner, Joel J.
                            ; Hicks, Pamela J.                           ; Epstein, Eric M.
  McQuillan, Stephen L.
  Subject: Michigan CPL Advisory

  The Michigan AG has acknowledged receipt of the letter and completed review.

  Please proceed with the posting of the Advisory and provide a link to SAC Deir.

  Please note the Detroit FD PIO is on leave; any media questions will be directed to PAD.

  Thanks to all.




                                                                                                           ATF000102
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.190   Page 103 of
                                    105




                                                                      ATF000103
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.191   Page 104 of
                                    105




                                                                      ATF000104
Case 1:20-cv-10639-TLL-PTM ECF No. 16-1 filed 07/10/20   PageID.192   Page 105 of
                                    105




                                                                      ATF000105
